Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 1 of 114




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION




 VIRGINIA CHAMBERS, as surviving )
 spouse of BOBBY LEE CHAMBERS, )
 and on behalf of all legal      )
 heirs, and as executor of the )
 Estate,                         )          CIVIL ACTION NO.
                                 )          4:15-CV-00068
           Plaintiff,            )
                                 )          NOVEMBER 1, 2018
 vs.                             )
                                 )          PRETRIAL CONFERENCE
 BOEHRINGER INGELHEIM            )
 PHARMACEUTICALS, INC.,          )
                                 )
           Defendant.            )




                       TRANSCRIPT OF PROCEEDINGS
                 BEFORE THE HONORABLE CLAY D. LAND,
                      UNITED STATES DISTRICT JUDGE




 Proceedings recorded by stenography; transcript produced by
 computer.

                         BETSY J. PETERSON, CRR, RPR, CCR
                         Federal Official Court Reporter
                               Post Office Box 2324
                             Columbus, Georgia 31902
                           betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 2 of 114

                                                                        2


 1                                    APPEARANCES
 2
 3    FOR THE PLAINTIFF:
 4          CHARLES ANDREW CHILDERS
            achilders@cssfirm.com
 5          Childers, Schlueter & Smith, LLC
            Attorneys at Law
 6          1932 N. Druid Hills Road, Suite 100
            Atlanta, Georgia 30319
 7          (404) 419-9500
 8          JASON B. BRANCH
            jason@philips-branch.com
 9          Philips Branch & Hodges
            1415 Wynnton Road
10          Suite A
            Columbus, Georgia 31906
11          (706) 323-6461
12
13
14    FOR THE DEFENDANT:
15          NEAL J. CALLAHAN
            njc@waldrepmullin.com
16          Waldrep, Mullin & Callahan, LLC
            111 Twelfth Street
17          Suite 300
            Columbus, Georgia 31902
18          (706) 320-0600
19          GREGORY L. HALPERIN
            ghalperin@cov.com
20          PAUL W. SCHMIDT
            pschmidt@cov.com
21          Covington & Burling LLP
            850 Tenth Street, NW
22          Washington, DC 2000-4956
            (202) 662-6000
23
24
25

                              BETSY J. PETERSON, CRR, RPR, CCR
                              Federal Official Court Reporter
                                    Post Office Box 2324
                                  Columbus, Georgia 31902
                                betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 3 of 114

                                                                        3


 1                           APPEARANCES (CONTINUED)
 2
 3          SHARLA J. FROST
            sharla.frost@tuckerellis.com
 4          Tucker Ellis LLP
            405 Main Street
 5          Suite 1000
            Houston, Texas 77002
 6          (281) 657-0731
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22    COURT REPORTER:
23          BETSY J. PETERSON, CRR, RPR, CCR
            Federal Official Court Reporter
24          P. O. Box 2324
            Columbus, Georgia 31902
25          betsy_peterson@bellsouth.net

                              BETSY J. PETERSON, CRR, RPR, CCR
                              Federal Official Court Reporter
                                    Post Office Box 2324
                                  Columbus, Georgia 31902
                                betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 4 of 114

                                                                        4


 1          (Proceedings on November 1, 2018, commencing at
 2          10:02 a.m., as follows:)
 3                THE COURT: Please be seated. Good morning. All
 4    right. This will be the final pretrial conference in the case
 5    of Virginia Chambers versus -- is it "bo-ring-er" or
 6    "bo-rinj-er"?
 7                MR. SCHMIDT: It's actually "bare-ring-er," Your
 8    Honor.
 9                THE COURT: "Bare-ring-er."
10                MR. SCHMIDT: Yes.
11                All right. "Bare-ring-er."
12                MR. SCHMIDT: Thank you for asking.
13                THE COURT: -- Boehringer Ingelheim Pharmaceuticals,
14    Inc., Case No. 4:15-CV-68.
15                Let's first identify who is present for the parties.
16                For the plaintiff?
17                MR. CHILDERS: Andy Childers, Your Honor, and Jason
18    Branch.
19                THE COURT: Welcome.
20                MR. CHILDERS: Thank you, Your Honor.
21                MR. CALLAHAN: For the defense, Neal Callahan, Paul
22    Schmidt from New York, Gregory Halperin from Washington D.C.,
23    and Sharla Frost from Houston, Texas.
24                THE COURT: Okay. Good morning.
25                All right. Just a few logistical matters first, and

                              BETSY J. PETERSON, CRR, RPR, CCR
                              Federal Official Court Reporter
                                    Post Office Box 2324
                                  Columbus, Georgia 31902
                                betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 5 of 114

                                                                        5


 1    then we'll get to some of the substantive issues that have been
 2    raised in motions in limine and in the proposed pretrial order.
 3                Of course, the case is set for trial to begin on
 4    December 3rd at 9 a.m. I have got two weeks set aside, but if
 5    it were to go into that third week for jury deliberations, we
 6    can handle that also. So I'm still shooting for the two-week
 7    goal, although I see from your pretrial filings that there's
 8    some skepticism about that. But that's what we're going to
 9    shoot for, is to try to get this done in those first two weeks.
10    But certainly if we don't, I'm not going to declare a mistrial.
11    We will proceed into the next week if that is necessary.
12                Of course, that following week ends on Friday, the
13    21st; so if there's no verdict by the 21st, then we would
14    likely take a recess for the -- well, I don't know if we'll
15    take a recess for the 24th or not, but we'll certainly take a
16    recess for the 25th. So I just encourage everybody to keep all
17    that in mind as we try to get the case done well before
18    Christmas.
19                I'm going to start off with a trial day that starts
20    at nine and ends at six to try to make sure that we can get the
21    case done within our two weeks and are not here on Christmas
22    Eve or Christmas.
23                I generally take a lunch break for an hour and 15
24    minutes or so in the middle of the day and usually have usually
25    two other breaks of 15 minutes or so, one mid-morning break and

                              BETSY J. PETERSON, CRR, RPR, CCR
                              Federal Official Court Reporter
                                    Post Office Box 2324
                                  Columbus, Georgia 31902
                                betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 6 of 114

                                                                        6


 1    one mid-afternoon break.
 2                We will pick a jury of 12. There will be no
 3    alternates. We will receive a verdict as long as we don't have
 4    fewer than six. So if we lose a couple along the way, we will
 5    proceed as long as we don't get below six.
 6                As far as the voir dire goes, I generally conduct the
 7    voir dire, but I do allow lawyers to ask follow-up questions if
 8    they think there's something I have not covered. And lawyers
 9    should submit any proposed written voir dire questions. If you
10    have not already filed those, I need those at least a week
11    before we start the trial.
12                We have jurors that complete questionnaires, and
13    those questionnaire responses are now available electronically.
14    Probably 10 days before the trial I think is usually when they
15    are available. And you will get an electronic notice through
16    the CM/ECF system when those questionnaires are available for
17    you to access through CM/ECF. So you don't have to check out
18    the questionnaires and come get physical copies and photocopy
19    them. And you'll have them in advance of trial, not just on
20    the day of the trial. So you'll get that notification, as I
21    say, through the CM/ECF system.
22                We have two conference rooms right outside the
23    hallway. Each side will get a conference room to store some of
24    your stuff during the day. And for any lawyers or witnesses
25    that don't want to or need to be in the courtroom, that would

                              BETSY J. PETERSON, CRR, RPR, CCR
                              Federal Official Court Reporter
                                    Post Office Box 2324
                                  Columbus, Georgia 31902
                                betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 7 of 114

                                                                        7


 1    be a place for them to congregate, for you to congregate during
 2    lunch and breaks. Those conference rooms will only be
 3    available to you during the workday when the court security
 4    officers are here, so any work that's done after 6:00, you need
 5    to take that with you. You won't be able to stay here and camp
 6    out in the courthouse. I think we open each day at 7:30.
 7                COURT SECURITY OFFICER: 8:00.
 8                THE COURT: 8:00. The court security officers will
 9    be downstairs to let you upstairs.
10                I guess we need to know how many -- I guess from the
11    defendants, how many lawyers are actually going to need to be
12    there at defense table along with client representatives. We
13    can bring in another table if you think that's necessary, or
14    not. Looks like the one table will be plenty for the
15    plaintiff.
16                MR. CALLAHAN: I think one table will be plenty.
17                THE COURT: You think one table will be fine? Okay.
18    Good.
19                I want to make sure that you familiarize yourself
20    with our courtroom technology before the trial. We're not
21    going to have any orientations on our equipment during the
22    trial, so somebody needs to make arrangements before trial
23    to -- with Mr. Gunn. He's my courtroom deputy. Ms. Long has
24    moved to another position. She's still with the court. But
25    this is Geoffery Gunn, who is the courtroom deputy, and you

                              BETSY J. PETERSON, CRR, RPR, CCR
                              Federal Official Court Reporter
                                    Post Office Box 2324
                                  Columbus, Georgia 31902
                                betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 8 of 114

                                                                        8


 1    need to make arrangements with him to get a tutorial on the
 2    equipment before we start the trial.
 3                I think this type equipment is fairly standard now,
 4    at least within the federal system, but you still need to make
 5    sure that your laptops and your electronic devices sync up,
 6    probably, with the equipment. We used to have a problem with
 7    some older computers not linking up properly without some
 8    special cord or something. I think that's all been eliminated
 9    unless you have got an antique piece of equipment. But we just
10    need to make sure all that's working.
11                We basically try these cases paperless. I had a
12    two-week trial that just finished last week involving a
13    construction case that I think we had over 400 exhibits in that
14    case, and it was basically tried paperless. You need to still
15    have your paper exhibits because when the jury is deliberating,
16    I do send those out with them. But your computers ought to be
17    able to hook up with our system so that when you want to tender
18    an exhibit, you can pull it up on the system. And before it's
19    admitted, it will come up just on my screen and the lawyers'
20    screens. And then when it's admitted, it will come up on all
21    the jurors' screens so that you are not passing paper around to
22    them or having a hundred blowups; although if you want to have
23    blowups, you can have blowups. But I think it works well. The
24    jury has the monitors, and the exhibits are right there in
25    front of them. The system has a feature where you can write on

                              BETSY J. PETERSON, CRR, RPR, CCR
                              Federal Official Court Reporter
                                    Post Office Box 2324
                                  Columbus, Georgia 31902
                                betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 9 of 114

                                                                        9


 1    it with your finger and circle things in red or blue or
 2    whatever color you want. And I'm sure your programs have
 3    features where you can pull out highlighted text and that type
 4    thing. So if you try many cases in the federal courts, I'm
 5    sure this is no different or not much different than what you
 6    have seen before.
 7                The system also allows -- when exhibits are admitted,
 8    allows them to be downloaded into a database so that at the end
 9    of the trial there is a jury -- there's a monitor in the jury
10    room with a keyboard that allows the jury to click on exhibit
11    numbers and they show up on this big screen in the jury room,
12    so that if all the jurors want to look at the same exhibit or
13    document at the same time on the screen, they have the
14    capability of doing that. But I also -- just to be careful, I
15    send the actual paper exhibits up to the jury room also, so if
16    somebody wants to actually handle the paper, they can do that.
17    But in order for that system to work with the download of the
18    exhibits, we need to make sure that you provide us with the
19    proper disk -- I don't know what they call them now; flash
20    drive or something -- that's got the exhibits on it so that
21    when we admit it, we dump that exhibit into the admitted
22    database for the jury. But Mr. Gunn -- there should be
23    information on our pretrial order and on our Web site as to
24    what is required in that regard. But we have that available.
25                If you still want to bring your tech person to set up

                              BETSY J. PETERSON, CRR, RPR, CCR
                              Federal Official Court Reporter
                                    Post Office Box 2324
                                  Columbus, Georgia 31902
                                betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 10 of 114

                                                                         10


 1     screens and all that kind of stuff, then go for it. But you
 2     need to make sure that that kind of equipment is compatible
 3     with what we can accommodate.
 4                Let's see. I have avoided for 17 years -- and I
 5     think I have tried about as many jury trials as any federal
 6     judges during that period. And I have generally avoided this
 7     very structured giving lawyers certain numbers of minutes on
 8     examinations. I have found that there are other ways that I
 9     can encourage lawyers to not be duplicative. And I have
10     avoided that, and I'm going to continue to avoid it. But you
11     just need to understand that if things get duplicative, I'm
12     going to move you along. We're not just going to hear the same
13     old stuff over and over. So you need to have this streamlined.
14                It concerns me that it looks like this is going to be
15     another trial by deposition, which I absolutely hate and jurors
16     absolutely hate. One of the most consistent comments I hear
17     from jurors when I kind of debrief them after a jury trial is
18     they just don't like these depositions. They want to see -- I
19     don't care if they are video and they look like some Hollywood
20     producer produced the video. They want to see live people up
21     here so that they can see them and hear them and watch them.
22     And one of the reasons I don't like depositions is because,
23     them being canned, I find that they are usually much longer
24     than that witness's testimony would be live, because typically,
25     even if you are taking the deposition for use at trial, there's

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 11 of 114

                                                                         11


 1     nothing like what you think is important when you are in trial.
 2     And I find that a lot of these depositions go over stuff that I
 3     think the lawyers may think that shouldn't have been included.
 4     It just doesn't add much to the whole thing. But at that point
 5     we've just got to sit there and listen to them drone on and on
 6     and on.
 7                But I understand that if a witness is unavailable,
 8     then y'all can bring on these depositions. But in looking at
 9     the pretrial order, it just looks like we're going to have a TV
10     show here for a couple of weeks. And I hope that's not -- I
11     hope that's not the case. And if it is the case, I hope
12     everybody goes back again and tries to make sure that the
13     depositions are edited as tightly as possible. And I'm sure
14     they will be to some extent after we rule today on some motions
15     in limine.
16                I say I have no general time limits. I do generally
17     expect that a cross-examination should be no longer than the
18     direct examination. If a direct examination is an hour,
19     there's no reason for a cross-examination to be two hours
20     unless there's just some exceptional situation. So I guess
21     that is somewhat of a principle that I try to follow, that your
22     cross-examination needs to be not only limited in scope subject
23     matter-wise to the direct but time-wise too. Somebody puts up
24     a 20-minute witness, there ought not to be a 45-minute
25     cross-examination. If you want to call that witness in your

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 12 of 114

                                                                         12


 1     case in direct, then maybe so; although generally my approach
 2     to that has been if a party calls another witness as an adverse
 3     witness, somebody associated with your side, I generally give
 4     the party the opportunity to go ahead and question that witness
 5     then with their direct and then there will be a recross, or you
 6     can call them in your case, which means that they are going to
 7     get a shot at them again in cross in your case. But I
 8     generally find that things move along better and smoothly and
 9     not really detrimentally to the party offering the witness if
10     we just get the witness out of the way that one time.
11                Now, if it ends up that the plaintiff is going to
12     call the adverse party to establish a couple of facts for 20
13     minutes, and then you want to do a direct examination that's
14     three and a half hours, then that may would be a circumstance
15     where I would say, no, you need to do that in your case. But
16     if it's not going to be something like that, I would likely
17     give you the opportunity to conduct your direct of an adverse
18     witness and get it all taken care of at one time so that
19     witness can be done and the jury hears from them in one
20     setting.
21                With regard to depositions, we just need to put them
22     all -- if you are going to play any of these depositions, the
23     whole thing is going to come in at one time. I mean, we're not
24     going to play one part of it and then wait until the other case
25     and let -- the other side's case and play the other part of it.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 13 of 114

                                                                         13


 1     If you are going to play these videos or read depositions, the
 2     whole thing that has been designated by plaintiff or defendant
 3     needs to just be done at one time.
 4                Okay. Those, logistically, are the things I had on
 5     my list.
 6                I'm not a -- I'm not a real stickler for you being
 7     tied down to the lectern, as long as you don't abuse it.
 8     Cross-examination or other examinations, if you want to move
 9     around, that's fine with me. The court reporter has a bigger
10     problem with that than I do, so she likes to insist that you
11     wear a lapel mic, which we have got available, as you move
12     around, if you are going to move off the microphones. But I
13     don't have a problem with -- I don't see a need for you to be
14     necessarily tied down to that lectern.
15                The electronic equipment also has what they used to
16     call the Elmo feature. So you can put a document down. It's
17     on the side of -- I think they call it document cameras now.
18     But it also has that feature.
19                I would think that the opening statements in this
20     case certainly should not last more than an hour each. So you
21     need to make sure you keep your opening statement under an
22     hour.
23                Cell phones and that type thing. I do not have a
24     problem with you bringing a cell phone into the conference
25     room. I don't really have a problem with you bringing it into

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 14 of 114

                                                                         14


 1     the courtroom if you turn it off and don't use it except for
 2     this trial. I don't want lawyers sitting back here, though,
 3     either at that table or in the audience, with their cell phone
 4     doing work on some other case or just checking their e-mails.
 5     If your cell phone is critical to your presentation at trial,
 6     then let the court security officers know and they will bring
 7     it to my attention. But I don't want to see people there
 8     texting regularly while in trial. It's just distracting for
 9     the jury. They are over there and figuring out what's this
10     person doing. But if you want to bring them up so that you
11     have got them during breaks or whatever, you can bring them up
12     and have them in your conference room.
13                 You obviously can bring the laptops or whatever
14     device you need to hook up to our computer; or if you have got
15     a iPad or whatever that you use for your witness examinations
16     or taking notes, whatever, obviously you can bring those, bring
17     those in.
18                 I think that covers the logistical part of it.
19     Anybody have any questions about that, about how we're going to
20     run the trial?
21                 Plaintiff?
22                 MR. CHILDERS: Your Honor, on the jury selection, do
23     you have an idea of how many jurors you are going to bring in
24     or how we're going to strike them in particular?
25                 THE COURT: We will -- well, we're going to summons a

                                BETSY J. PETERSON, CRR, RPR, CCR
                                Federal Official Court Reporter
                                      Post Office Box 2324
                                    Columbus, Georgia 31902
                                  betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 15 of 114

                                                                         15


 1     number, and we'll make a final decision on how many out of that
 2     number we actually bring in. But there will be a jury list
 3     that each juror will have a number starting with one all the
 4     way up to however many. And they will keep that number
 5     throughout voir dire. That's how they will be identified.
 6     They'll have a tag that has their juror number on it.
 7                They will -- all of them that we bring in for voir
 8     dire will be seated out here in the audience in these benches,
 9     starting with No. 1 over here on the first bench to your right,
10     to my left. And they will snake down the first row all the way
11     over until we can't fit any more. And then they'll go -- I
12     don't know if the next number will start over here on the
13     second row or over here, probably over here. But they will be
14     in sequential order with their number tags on. And so when we
15     conduct voir dire, that's where they'll be. They'll be out
16     there.
17                When we get to the point after we have taken all
18     excuses and requests for -- or strikes for cause, and we're
19     down to the panel from which you'll exercise your peremptory
20     challenges, we will -- since each side -- I didn't say this.
21     But each side will have three peremptory challenges each. So
22     the plaintiffs will have -- plaintiff will have three
23     challenges peremptory and the defendant will have three.
24                So after we have excused everybody for cause that
25     needs to be excused for cause, we'll start with No. 1, or the

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 16 of 114

                                                                         16


 1     lowest number, whoever has not been excused, and we'll go with
 2     the next 18. And that will be the strike panel. So it will be
 3     1 through 18 if nobody 1 through 18 got struck for cause, or if
 4     all jurors 1 through 18 showed up. But it will start there
 5     with 1. We'll have a sheet, and it will have the first 18
 6     jurors with their names and numbers. And I do the silent
 7     strike process where that sheet will be handed first to the
 8     plaintiff, and the plaintiff will simply mark through your
 9     first peremptory challenge on the sheet and put P 1 beside it.
10     And then the sheet will go to the defendant. Then the
11     defendant will mark through their first peremptory challenge
12     and put D 1 beside it. And then it will go back to the
13     plaintiff and back to the defendant and back to the plaintiff
14     and back to the defendant, so that we have got 12 jurors left.
15                You don't have to exercise all three of your
16     peremptory challenges. If you choose not to exercise all of
17     them, then the jury will be the top 12 jurors starting at the
18     lowest number of persons who have not been stricken after every
19     side has exercised all of the peremptory challenges that they
20     wish to exercise. So that's how that will work.
21                MR. CHILDERS: Thank you, Your Honor.
22                THE COURT: Yes, sir.
23                MR. CHILDERS: I know you said obviously we can't
24     work in here in the evening. Can we leave things in the
25     conference room?

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 17 of 114

                                                                         17


 1                 THE COURT: Yes, you can leave things in the
 2     conference room. You can leave them in the courtroom. The
 3     courtroom will be locked up when we adjourn each evening.
 4                 MR. CHILDERS: As far as lawyer questions, will those
 5     be to the panel or do you do individual voir dire?
 6                 THE COURT: I do not do individual voir dire unless
 7     it's follow-up voir dire. Obviously there may be some
 8     follow-up to a particular juror. And if you note something in
 9     the questionnaires of a particular juror and it does not get
10     covered by me in general voir dire, then I'll let you
11     individually voir dire that witness about that, assuming it's
12     relevant.
13                 MR. CHILDERS: Yes, Your Honor.
14                 THE COURT: All right. Anything from the defendant?
15     Mr. Schmidt?
16                 MR. SCHMIDT: Yes, Your Honor. I was just going to
17     ask on the thing that Your Honor said about cell phones, I
18     assume the same thing applies to laptops in the audience. We
19     sometimes have people in the audience who will track on their
20     laptop but...
21                 THE COURT: As long as they are using them for this
22     case, that's fine with me. I don't want a court security
23     officer come to me and say this lawyer is out there -- I saw
24     him cruising Google or -- it may be related to the case, but
25     they are reading the Wall Street Journal or something. If they

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 18 of 114

                                                                         18


 1     need it for this case, that will be fine.
 2                MR. SCHMIDT: Understood. Thank you.
 3                MR. CALLAHAN: We have already submitted voir dire
 4     questions. If we have objections to certain questions they
 5     have asked, when do we address those?
 6                THE COURT: Whenever you want. I don't usually pay
 7     much attention to them. I can figure out pretty quickly
 8     whether a voir dire question is appropriate or not. But
 9     everybody likes to file paperwork. It doesn't matter. Before
10     trial. If you file it, I'll read it. But I can tell you with
11     regard to voir dire questions, it's not that hard to determine
12     whether they are appropriate or not.
13                MR. CALLAHAN: Will you supply the list of questions
14     you are going to ask before?
15                THE COURT: No. No. Y'all give me enough stuff to
16     read before trial that I don't have time to do that.
17                MR. CALLAHAN: Would now be the appropriate to
18     address two questions, or would you rather we wait until right
19     before trial?
20                THE COURT: I'm curious now, so go ahead and tell me
21     what the big problem is with voir dire questions.
22                MR. CALLAHAN: On plaintiff's voir dire Question
23     No. 42, they ask about press coverage in this case. And there
24     really has not been any, and I think that question is going to
25     generate an opinion to this jury that this is a widely

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 19 of 114

                                                                         19


 1     publicized case.
 2                THE COURT: I will generally ask them whether they
 3     know anything about it, whether they have heard anything about
 4     it, whether they are familiar with anything. And I may say,
 5     "Have you heard anything in the press about it?" But I'm going
 6     to sufficiently question them to make sure that they either
 7     know nothing about it, or, if they do, we find out what they do
 8     know about it. So I can't tell you right now whether I'm going
 9     to for sure not ask them about press coverage or not. I ask --
10     I sometimes ask about press coverage if there's a road wreck
11     right across from your office. I'll ask them, "Anybody seen
12     anything on the news about this or know anything about it?"
13                MR. CALLAHAN: I'm just afraid the question they have
14     asked is particularly this case, and there has been no press
15     coverage except for Mr. Childers' blog about this particular
16     case. With regards to --
17                THE COURT: The reason I conduct the voir dire is
18     because I think I'm less inclined to ask questions which are
19     inappropriately intending to sway the jury as opposed to elicit
20     information. And I think I can pretty much figure that out
21     without --
22                MR. CALLAHAN: I fully appreciate --
23                THE COURT: I do not take the voir dire questions and
24     just mindlessly read them without thinking about whether they
25     are appropriate or not.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 20 of 114

                                                                         20


 1                MR. CALLAHAN: I understand.
 2                Very, very briefly, Question 35 has to do with
 3     whether or not jurors believe that a company has to duty to
 4     fully test its products prior to selling them to the consumer.
 5     That's not a part of this case. I think they are trying to
 6     introduce a theme or theory in the case that's not appropriate.
 7                THE COURT: Well, I can't guarantee you I will or
 8     won't ask that. Those are typically the types of questions I
 9     typically do not ask. I am relatively certain that at the
10     conclusion of my voir dire questions you will not think that I
11     have attempted in any way by the reading of the questions to do
12     anything other than elicit information that is going to be
13     valuable to you in striking the jury and not influencing the
14     jury in any way.
15                MR. CALLAHAN: And the final issue, with regards to
16     what you have gone over already is right now we have 33
17     witnesses listed by the plaintiffs in this trial. The number
18     of witnesses that they have listed is going to affect who we're
19     going to call as well. We don't anticipate there's any chance
20     this case could be tried in two weeks with all of those
21     witnesses. We're just asking the Court to maybe encourage them
22     to give us a more limited list of who they actually expect to
23     testify so we can pare and move this case along.
24                In the same regards, right now we have 33 hours of
25     deposition testimony that we expect is going to come in. As

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 21 of 114

                                                                         21


 1     you said just a second ago, Judge, a lot of these are going to
 2     involve treating physicians who are here in town who can be
 3     called live. If they are going to be called live, we would
 4     like to know ahead of time so we can prepare. And also we
 5     would need to take depositions again of those doctors to find
 6     out what other communications have taken place between the
 7     plaintiff's counsel and those doctors. They would be very
 8     brief depositions. But if we could get some sort of assurances
 9     from them who they are going to call and who they are
10     absolutely not going to call, it would help us.
11                THE COURT: Well, I don't generally require lawyers
12     to reveal their trial strategy. I encourage lawyers to do
13     whatever they can to make sure the trial goes smoothly and as
14     quickly as we can, without divulging their trial strategy. I
15     would think the plaintiffs are as eager as the defendant to
16     make sure that a jury is not up there deliberating with
17     Christmas Eve hanging over their head. I mean, regardless of
18     whether you think it puts them in the giving spirit or not, you
19     don't want them to have that extraneous factor out there when
20     they are trying to go through the evidence and decide what to
21     do. So it seems to me that both sides would have proper
22     incentive to get this thing streamlined between now and the
23     date that we start the trial. Y'all can work out narrowing
24     your list, then that would be great, but I just generally don't
25     order that --

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 22 of 114

                                                                         22


 1                MR. CALLAHAN: I understand. But also --
 2                THE COURT: I just think good lawyers know how to
 3     handle those kind of things. They don't need the judge to sit
 4     there and hold their hands.
 5                I mean, do y'all know -- I'm assuming, Mr. Childers,
 6     if you know of certain witnesses that you are definitely under
 7     no circumstances going to call, then you wouldn't mind they
 8     telling them that.
 9                MR. CHILDERS: Yes, Your Honor. I don't disagree
10     with that. We actually have an agreement with them that we
11     notify them -- I believe it's --
12                THE COURT: Yeah, I thought I saw that, that y'all
13     had all these agreements about 36 hours and 24 hours.
14                MR. CHILDERS: Yes, sir. So we're telling them who
15     we're calling more than a day ahead of time.
16                THE COURT: Right.
17                MR. CHILDERS: And I can tell Your Honor, we just
18     tried another case in the Southern District of West Virginia
19     last month. It took nine days of trial, not even nine days of
20     trial. We had the same depositions that we used. We limited
21     them. We worked very hard together cooperatively to limit
22     them. There's not going to be 30 hours of deposition testimony
23     played in this case, I promise you that. But as far as the
24     witnesses we call live, some of that is out of our hands.
25     We're working as best we can to make sure that we keep it as

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 23 of 114

                                                                         23


 1     tight and concise as we can, and we promise that we're not
 2     going to do anything to belabor the trial or make it go longer
 3     than it should be, and we're not going to try to be duplicative
 4     of anything.
 5                MR. CALLAHAN: One of the issues that may prolong the
 6     case, they tell us 36 hours ahead of time they are going to
 7     call a doctor live who they have taken deposition testimony of,
 8     we would have to come to court to ask to take that deposition
 9     to find out about any other communications or developments,
10     because it's been three years since we have taken at least one
11     of these depositions.
12                THE COURT: How is that different than if -- how is
13     that different than when you take the discovery deposition of
14     the witness and a treating doctor and then he comes in to
15     testify live?
16                MR. CALLAHAN: If we know he's going to testify live,
17     we would take another deposition. If the first deposition
18     occurred three years ago --
19                THE COURT: Yeah, but didn't the deposition relate --
20     it's not a -- the guy died. The patient died. It's not a
21     continuing treatment thing. So, I mean, I'm assuming if you
22     nailed him down in his deposition and said, "These are all the
23     opinions you have. You don't have any other opinions," then if
24     he develops other opinions between the date of the deposition
25     and the time of trial, then they are under a duty to supplement

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 24 of 114

                                                                         24


 1     and let you know that. And if they don't and he comes in and
 2     he testifies to new opinions, then those new opinions would be
 3     excluded. I just don't see how it's any different --
 4                MR. CALLAHAN: The theories in this case have sort of
 5     developed over the last three years, and these doctors weren't
 6     asked certain questions. It would be a very brief deposition
 7     of simply, "Have you looked at any documents and have the
 8     plaintiff's lawyers provided you anything or had any
 9     communications with you?"
10                THE COURT: So you do that in every case? Every case
11     you have, when you take a deposition, say, six months before
12     the trial, you take a brand new deposition the day before the
13     trial?
14                MR. CALLAHAN: If the doctor is going to testify
15     live, I have asked to take another, sometimes outside the
16     courtroom, just to see if anything new has developed. The
17     thing we're most concerned --
18                THE COURT: I think what you're entitled to is
19     reasonable supplementation if he's going to testify to anything
20     that he didn't -- wasn't covered in the deposition.
21                MR. CALLAHAN: Thank you, Your Honor.
22                THE COURT: I'm not -- I'm not going to stop in the
23     middle of trial and let depositions be taken, I can assure you
24     of that. If there's some exceptional circumstance, then
25     perhaps y'all will spend your night doing it. But it would

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 25 of 114

                                                                         25


 1     have to be an exceptional circumstance.
 2                Now, if you know a month out that some doctor has
 3     likely developed some additional opinions, or if they tell you
 4     that he's going to testify to certain things in addition to
 5     what was in his deposition and they supplement their responses,
 6     then, sure, I think you can depose him. But -- how many times
 7     has Dr. Darrah been deposed? One time?
 8                MR. CALLAHAN: One time.
 9                THE COURT: Is that what we're talking about?
10     Dr. Darrah says in his deposition that if he had been told of
11     the 110 milligram dose, then he would have given him the 110
12     milligrams, or whatever he said; and now we have thrown that
13     claim out based on preemption. And so if they put up his
14     deposition, I'm assuming your argument is going to be that's
15     the only testimony as to causation and they shouldn't be able
16     between now and trial to let him develop some new opinions that
17     he would not have given, that he would have done something
18     different --
19                MR. CALLAHAN: That's exactly right.
20                THE COURT: -- outside of the 110 milligrams. So, I
21     mean, my view would be, if he's going to come in here and give
22     some additional reasons that he would have not prescribed the
23     drug or that he -- if he had known about a more robust warning,
24     that he would have given it at a lower dose, the 75 milligram
25     dose, that's something they need to supplement and tell you

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 26 of 114

                                                                         26


 1     he's going to have those opinions, then you ought be able to
 2     depose him. And I have not read his deposition in any detail.
 3     But if his causation testimony is, "If they had told me that
 4     110 milligram dose was available, I would have given that
 5     dose," you are likely going to lose at directed verdict if
 6     that's the only testimony on causation. So I'm assuming that
 7     you are going to try this case, he's going to say something in
 8     addition to that, which is why I was a little surprised to see
 9     what I thought was him listed only as testifying by deposition.
10                MR. CHILDERS: He's not.
11                THE COURT: Maybe I misread that.
12                MR. CHILDERS: He's not just listed as deposition. I
13     don't think any of the treating doctors --
14                THE COURT: Is he going to give additional opinions
15     beyond what he did in his deposition?
16                MR. CHILDERS: I don't know the answer to that, Your
17     Honor. I haven't spoken to him.
18                THE COURT: At all.
19                MR. CHILDERS: Not since his deposition.
20                THE COURT: Okay.
21                MR. CALLAHAN: If he's going to represent they
22     haven't spoken to him, we don't need to take another
23     deposition. But if he does speak with him, we would like to
24     follow up about that conversation.
25                MR. CHILDERS: I understand that, Your Honor.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 27 of 114

                                                                         27


 1                THE COURT: Okay.
 2                MR. CHILDERS: Yeah.
 3                THE COURT: All right. Motions in limine. I think
 4     the defendants requested oral argument on several of these, so
 5     I'll hear from Mr. Schmidt, Mr. Callahan, whoever wants to
 6     handle this, which ones you want to give oral argument on.
 7                MR. CALLAHAN: Your Honor, before we start, yesterday
 8     we suggested -- because there's quite a bit to go over today,
 9     we suggested an agenda and provided to plaintiffs that we
10     thought might expedite this hearing. I didn't know if you
11     wanted to see that or if they have any objections to what we
12     suggested. I know this is your courtroom. We're not trying to
13     decide how it's --
14                THE COURT: I'll be glad to look at it.
15                MR. CHILDERS: We don't have any objection to it. We
16     just assumed you would tell us how you wanted to run the
17     hearing.
18                THE COURT: I will.
19                MR. CHILDERS: Thank you, Your Honor.
20                MR. CALLAHAN: And I'm not trying to suggest
21     otherwise.
22                THE COURT: I have -- I'll have this as my check
23     list.
24                As I said earlier, let's take up the defendant's
25     motions in limine that they wanted oral argument on. Tell me

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 28 of 114

                                                                         28


 1     which they are, and I'll hear from you.
 2                 MR. SCHMIDT: Your Honor, if I could start with our
 3     first one.
 4                 THE COURT: Yes, sir.
 5                 MR. SCHMIDT: Probably makes sense to start with the
 6     110 milligram dose motion, which picks up off of Your Honor's
 7     comments.
 8                 May I speak from the lectern?
 9                 THE COURT: Yes, sir.
10                 MR. SCHMIDT: Thank you, sir.
11                 I think our 110 milligram argument is pretty straight
12     forward, and it's based on Your Honor's pretrial ruling on
13     preemption. Your Honor specifically preempted the claim. This
14     is from Your Honor's summary judgment's motion.
15                 THE COURT: Before you get into that -- I don't think
16     this is on your agenda, but it was on my notes. And it's not
17     really relevant, I don't guess, other than there has been a
18     couple of things that have been said tangentially in some of
19     the filings.
20                 This case, as I understand it, was not in the MDL
21     either originally or as a tag-along. Is that correct?
22                 MR. SCHMIDT: Yeah. It came in just too late, Your
23     Honor.
24                 THE COURT: So the settlement -- the settlement as
25     part of the MDL had already been consummated without this case

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 29 of 114

                                                                         29


 1     being part of it.
 2                MR. SCHMIDT: I think that's right, Your Honor.
 3     Mr. Childers can correct me if I'm wrong. But my understanding
 4     is the case was filed after the settlement and was not subject
 5     to the settlement. I don't have the exact timing of the
 6     filing, but it was not subject to the settlement.
 7                THE COURT: Okay. Were you involved in the MDL?
 8                MR. SCHMIDT: Yes, I was, Your Honor.
 9                THE COURT: So how many claims were settled as part
10     of the MDL settlement?
11                MR. SCHMIDT: It was about 5,000, close to 5,000,
12     just under.
13                THE COURT: And the settlement, the MDL settlement,
14     how did it tie down the participants? In other words, did they
15     all end up having to -- obviously they all eventually ended up
16     having to agree, but I guess you settled it on representations
17     that was agreeable to counsel?
18                MR. SCHMIDT: Yes, Your Honor. There were a couple
19     of requirements. Basically there was a set dollar amount, and
20     then the money paid out would be allocated among the claimants
21     based on criteria that they met, in terms of how severe their
22     injury was. And there were requirements both that there be a
23     certain level of participation by the claimants -- it ended up
24     being much higher than anticipated -- and there was a
25     requirement about cases going forward in terms of a procedural

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 30 of 114

                                                                         30


 1     requirement that applied in the then-MDL and that applied in
 2     some of the state court jurisdictions about future filings.
 3                THE COURT: So you ended up having -- there were more
 4     people that wanted to participate than was expected.
 5                MR. SCHMIDT: Yes. But the way the settlement was
 6     set up was that didn't change the dollar amount. That changed
 7     the allocation.
 8                THE COURT: So each person got less than they
 9     otherwise would have.
10                MR. SCHMIDT: Yes. Correct.
11                THE COURT: When they learned of that, did they have
12     the opportunity to opt out?
13                MR. SCHMIDT: They had the opportunity, I think, if I
14     remember the language, not to participate. But that didn't
15     prove to be an issue. If they didn't participate, they had to
16     meet certain procedural requirements going forward. And I
17     think those procedural --
18                THE COURT: This case is completely outside of that.
19     This case was -- number one, it wasn't a tag-along or in the
20     original MDL; and, two, these people didn't apply to become
21     part of the settlement.
22                MR. SCHMIDT: I don't think they could have. They
23     were precluded from doing so under the terms of the agreement
24     and the timing of the case.
25                THE COURT: So the only relationship between this and

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 31 of 114

                                                                         31


 1     the MDL is the agreement to use the MDL discovery as part of
 2     this case?
 3                MR. SCHMIDT: Yes, Your Honor.
 4                THE COURT: Okay. Go ahead.
 5                MR. SCHMIDT: So on the 110 issue, Your Honor, the
 6     claim that Your Honor held preempted, at page 11, Docket 44, of
 7     the summary judgment motion is the claim that Boehringer should
 8     have instructed physicians to prescribe a 110 milligram dose of
 9     Pradaxa in certain circumstances. And that's really the focus
10     of our motion.
11                We have had the experience -- we have had a few
12     trials now, different jurisdictions. And in the first trial
13     that occurred, the first Pradaxa trial earlier this year in
14     Connecticut, in our view, Your Honor was the first to enter
15     this preemption ruling. Other courts followed suit. Every
16     court that has considered this preemption issue has found a 110
17     claim to be preempted. But in the first trial that we had in
18     Connecticut state court, the plaintiffs, we believe, evaded a
19     similar preemption ruling by using 110 evidence to argue that
20     the 150 dose was too high. And basically what they did was --
21                The 110 issue is pretty unique to the United States
22     in that in almost every other jurisdiction around the world,
23     the 110 milligram dose has been approved. It's only in the
24     United States that it hasn't been, because the FDA went a
25     different direction. And they actually published an article

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 32 of 114

                                                                         32


 1     explaining why they went in a different direction. And so in
 2     other countries in the world, Boehringer gives guidance to
 3     doctors, to say, "Here is where you might want to consider the
 4     110. Here is where you might want to consider the 150."
 5                In the first trial we had, the plaintiff lawyers used
 6     those documents to say, "Well, those documents are admissions
 7     that you believe 150 is too much for certain patients," even
 8     though all those documents are doing is saying when you have
 9     both doses available, here are circumstances where you should
10     or you might want to consider the 110 versus the 150.
11                In a more recent Connecticut trial, one just a month
12     or so ago, the Court actually took the opposite view and said
13     if you can't bring that kind of 110 claim directly, you can't
14     do it indirectly by using documents that talk about when to use
15     the 110 and when to use the 150 in order to make a preemption
16     claim. I think the language of the Court was -- of the
17     Connecticut court that we cited in our reply brief -- was
18     exactly that, that you can't do indirectly what you can do
19     directly. And that's essentially the essence of what they are
20     trying to do with these arguments.
21                And I'll give you just one example, if I may, Your
22     Honor. One of the documents that is cited is Exhibit 2 to the
23     plaintiff's opposition on this motion. It's a document -- it's
24     a company document called the "Company Core Data Sheet," which
25     is essentially internal labeling for the company that's

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 33 of 114

                                                                         33


 1     supposed to influence what happens in different countries. And
 2     it's written with the idea that the 110 milligram dose is
 3     approved. And statements that they want to use to make this
 4     argument that the 150 dose is too much -- this is page 6 of the
 5     document, Exhibit 2 to plaintiff's opposition -- are statements
 6     like: "For patients with one or more of these risk factors" --
 7     risk factors for bleeding -- "a reduced daily dose of 220
 8     milligrams, given as 110 milligram twice daily, may be
 9     considered at the discretion of the physician." And they want
10     to use that to say, we believe falsely, that that reflects a
11     company conclusion that for those patients who have those risk
12     factors, 150 milligrams is too much. That's not accurate. If
13     they had a document that said patients in certain groups should
14     never use the 150, without reference to the 110, we would not
15     be challenging that. That would be subject to any other
16     evidentiary objections. That would be admissible. They don't
17     have that document. So what they are trying to do is take
18     documents that compare the two doses and that say, here is
19     where one dose is appropriate and here is where the other dose
20     is appropriate, and use that to say the 150 is too much. And
21     in our view that runs directly contrary to Your Honor's
22     preemption ruling.
23                THE COURT: Tell me why your folks can't explain that
24     "In a world where 110 is an option, we would suggest it being
25     used under certain circumstances. But the FDA in the United

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 34 of 114

                                                                         34


 1     States does not allow us to use the 110, and the only options
 2     under the FDA are 150 and 75. And we think if that is the
 3     choice, then the 150 is more appropriate than the 75 due to the
 4     fact that it has better stroke-reducing qualities that
 5     substantially outweigh the increased bleed risk."
 6                MR. SCHMIDT: Well --
 7                THE COURT: I mean, my concern is once we start just
 8     picking and choosing what parts of what you knew a jury should
 9     hear, then they don't really get to the full truth of the
10     matter, because I'm assuming what I have just suggested is what
11     your folks would say.
12                MR. SCHMIDT: Yes.
13                THE COURT: Or something along those lines. And if
14     I'm assuming that a jury can figure that out, then why
15     shouldn't they hear that?
16                MR. SCHMIDT: Well, I think that's a perfect
17     question, and it's exactly what we faced in this first
18     Connecticut trial where this evidence came in, as opposed to
19     most recent one where it was kept out.
20                THE COURT: They would clearly be instructed with
21     some type of limiting instruction -- I know some lawyers don't
22     think that will do any good -- but some type of limiting
23     instruction that would say you can't hold them responsible for
24     not recommending the 110 milligram dose. And, in fact, they
25     should be told that the reason you can't is the FDA has told

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 35 of 114

                                                                         35


 1     them they can't offer a 110 milligram dose. But to preclude
 2     the plaintiff from putting up any evidence that suggests that
 3     they knew that 150 milligram dose may be too much in certain
 4     patients simply because that evidence may in part be based upon
 5     a reference to the 110 milligram dose seems to kind of be an
 6     all-or-nothing thing. And I know you say that that was the
 7     approach taken in the most recent case, but that clearly
 8     excludes relevant evidence potentially.
 9                MR. SCHMIDT: Yeah, and that's, I think --
10                THE COURT: I guess would be excluded under 403. And
11     under 403, its probative value has to be substantially
12     outweighed by these other factors. And I guess, depending on
13     what the evidence is, it could have --
14                MR. SCHMIDT: Well --
15                THE COURT: -- significant probative value. And it
16     would be hard to say that it's substantially outweighed by
17     unfair prejudice or confusion with the appropriate limiting
18     instruction.
19                But I see your argument. And I can see some evidence
20     that references the 110 may be inappropriate. But to just have
21     a blanket in limine ruling that there can be no reference
22     whatsoever to the 110, I think that's -- we're kind of cutting
23     with a meat cleaver instead of trying to precisely decide.
24                Let me ask the plaintiffs. I probably should have
25     done this first. This may have been on Mr. Callahan's agenda.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 36 of 114

                                                                         36


 1     No, don't see it.
 2                Just so we're all on the same page -- because I'm not
 3     sure we are. I think I'm on the same page. I know I'm on the
 4     same page with myself. But what does the plaintiff, after my
 5     rulings, understand the claims are that we're going to try?
 6                MR. CHILDERS: My --
 7                THE COURT: I think this is important to nail this
 8     down so we can determine whether the evidence is probative or
 9     not. What is it that you think we're going to try?
10                MR. CHILDERS: My understanding is that we're going
11     to try failure to warn claims, which would be strict liability
12     and negligent failure to warn, and that we're going to try
13     design defect claims solely based on lack of adequate warnings,
14     same thing, strict liability/negligence.
15                THE COURT: Explain to me the difference between a
16     strict -- under Georgia law -- a -- I understand the negligent
17     failure to warn claim. I understand that. What is the
18     difference under Georgia law between a, quote, strict liability
19     failure to warn claim and a defective design failure to warn
20     claim? What's the difference in those two claims? When you
21     speak of strict liability, you are talking about the Georgia
22     defective product statute, or is there another Georgia statute
23     that relates to failure to warn?
24                MR. CHILDERS: I'm not aware of another statute.
25                THE COURT: You are talking about 51-111, or what's

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 37 of 114

                                                                         37


 1     the statute?
 2                MR. CHILDERS: I wish I could quote it off the top of
 3     my head.
 4                THE COURT: When you are talking about strict
 5     liability, you are talking about statutory strict liability
 6     under the Georgia statute.
 7                MR. CHILDERS: Yes, sir, as interpreted by the cases
 8     as well.
 9                THE COURT: Right. Where the -- you have to prove
10     that the product was not reasonably suited for the use
11     intended, which generally means you prove that the product was
12     defective. And I had always understood -- and this is what I
13     want you to explain to me because this is where I'm a little
14     confused -- is that under that strict liability statute, you
15     could have a defective product case based upon there being a
16     manufacturing defect, a defect in the manufacturing process --
17     which doesn't apply here -- or you could have a defective
18     product case based on the product being defectively designed;
19     and within that subset of cases, you could have a defective
20     product that was defectively designed due to the inadequate
21     warning. And in that case, you would apply the various factors
22     as to whether the product was defective due to the inadequacy
23     of the warning.
24                Is there another -- is that your design defect claim
25     relating to the warning, what I have just described?

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 38 of 114

                                                                         38


 1                 MR. CHILDERS: Yes, sir. Based on your rulings, that
 2     is the claim that we understand we can still bring.
 3                 THE COURT: What is this third claim that is -- you
 4     said a strict liability failure to warn claim, and then you
 5     said a design defect failure to warn claim. What's the
 6     difference in those two? Aren't they the same thing?
 7                 MR. CHILDERS: I'll do my best to explain, because I
 8     have had trouble myself at times trying to understand.
 9                 My understanding is that the failure to warn claim
10     requires that, in this case because it's a prescription
11     product, a learned intermediary had to not be warned and
12     couldn't have known about the existence of these side effects
13     in any other manner. So under the Georgia case law, if the
14     doctor already knew about the side effects, even though the
15     label didn't include them, we wouldn't have a proper failure to
16     warn claim. With the design defect, my understanding is it
17     really --
18                 THE COURT: You wouldn't have a failure to warn claim
19     under a negligence theory?
20                 MR. CHILDERS: Correct. And then my understanding
21     with the design defect is it somewhat takes out the physician
22     from the equation to decide was the product adequately labeled
23     as it left the manufacturer's facility or what-have-you. And
24     so that the level of proof that you have to prove for a design
25     defect claim is different than the failure to warn claim here

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 39 of 114

                                                                         39


 1     because we're dealing with a prescription drug. That's how I
 2     have understood it, the differences.
 3                THE COURT: All right. I don't know that I agree
 4     with that or not, but I'm with you.
 5                So what's this third claim? When you were saying --
 6     when you were saying strict liability failure to warn and then
 7     you also said design defect failure to warn claim, were you
 8     meaning those two are the same things?
 9                MR. CHILDERS: No, sir.
10                THE COURT: Are there three claims you think you are
11     asserting or two?
12                MR. CHILDERS: Well, I think there are --
13                THE COURT: Causes of action. Are you asserting --
14     after my summary judgment order, how many causes of action do
15     you think you are asserting relating to the failure to warn?
16     Two or three?
17                MR. CHILDERS: You are not going to like my answer.
18     I believe it's four because we have strict liability for each
19     one and negligence for each one. So I think those -- there's a
20     separate level of proof. The negligence looks at the conduct
21     of the company, whereas the strict liability doesn't. And I
22     think the way that you ruled, my understanding was all failure
23     to warn claims were available to the plaintiff to pursue, and
24     then on your reconsideration ruling, that the design defect
25     based on inadequate warnings was also appropriate for the

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 40 of 114

                                                                         40


 1     plaintiff to pursue.
 2                THE COURT: You think you have got a negligent
 3     failure to warn --
 4                MR. CHILDERS: Yes, sir.
 5                THE COURT: -- claim, a negligent design claim based
 6     upon an inadequate warning claim --
 7                MR. CHILDERS: Yes, sir.
 8                THE COURT: -- a strict liability design defect claim
 9     based upon a inadequate warning. And what's the fourth --
10                MR. CHILDERS: I guess --
11                THE COURT: -- product liability strict liability
12     claim you got?
13                MR. CHILDERS: I think you are looking at those as
14     the same. And I don't necessarily disagree with that. In my
15     mind I always sort of separate negligence from strict
16     liability. But the third claim that you just described I think
17     is probably the only strict liability pursuit there. So I
18     just -- that's how I think of them, Your Honor, but I
19     understand exactly what you are saying.
20                THE COURT: Okay. Well, I thought what I was finding
21     in the order after the reconsideration was that you had a
22     negligent failure to warn claim and that you had a strict
23     liability statutory design defect claim but only as the defect
24     related to the warning. I don't think I knew or had thought
25     that you were also asserting a negligent design claim due to an

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 41 of 114

                                                                         41


 1     inadequate warning. How would that -- I see potentially. I
 2     mean, theoretically -- I haven't researched it. But I see
 3     theoretically how perhaps the strict liability design defect
 4     claim relating to an inadequate warning could be different than
 5     a negligent failure to warn claim, maybe. I'm not real sure
 6     how the negligent failure to warn claim could be different than
 7     the negligent design claim relating to the inadequate warning.
 8     How would those two -- wouldn't the same rule with regard to
 9     whether the doctor knew about it -- wouldn't that apply
10     regardless on both your negligence claims? I mean, if the main
11     difference -- the main motivating reason for having the
12     difference is you think the strict liability claim you may not
13     have to be subject to that rule about whether the doctor knew
14     about the risk. But that rule would apply to both negligence
15     claims, wouldn't it?
16                MR. CHILDERS: I guess it probably would, Your Honor.
17                THE COURT: Yeah. So why don't we just --
18                MR. CHILDERS: That's fine.
19                THE COURT: There's enough to confuse the jury
20     already. Why don't we just try the negligent failure to warn
21     and the strict liability design defect based on the inadequate
22     warning. Why not just try those two claims. I know you want
23     to try the others, but I already threw those out. But don't --
24     doesn't that cover it? You are going to get nothing -- I know
25     lawyers don't want to give up stuff, but...

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 42 of 114

                                                                         42


 1                MR. CHILDERS: No. I mean, I think that does --
 2                THE COURT: That's what my order was. Unless you
 3     file another motion for reconsideration --
 4                MR. CHILDERS: No, sir.
 5                THE COURT: -- that wants to add a negligent design
 6     claim based on inadequate warning, what we're going to try is
 7     negligent failure to warn and the strict liability design
 8     defect claim relating to the inadequate warning.
 9                MR. CHILDERS: Understood.
10                THE COURT: I saw something in somebody's paperwork
11     they think Georgia doesn't recognize a strict liability failure
12     to design -- strict liability product defect claim, product
13     design defect claim relating to inadequate labeling. I think
14     there's case law that clearly recognizes that claim in Georgia.
15     But if somebody has something to the contrary, I'll be glad to
16     consider it.
17                MR. SCHMIDT: Yeah. I would like to go back and look
18     at the distinction between those two claims that Mr. Childers
19     just argued. It's our view -- we have the same understanding
20     of Your Honor's ruling that Your Honor expressed that it left
21     two claims. It's our view that those are actually functionally
22     the same claim, and we're always concerned about jury confusion
23     when you're --
24                THE COURT: So you are not suggesting that Georgia
25     has not recognized a strict liability product design defect

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 43 of 114

                                                                         43


 1     claim relating to inadequate labels. You are just suggesting
 2     that you think the elements of proof are the same for the
 3     negligence claim.
 4                MR. SCHMIDT: Yes, Your Honor.
 5                THE COURT: Are you aware -- I sort of thought that
 6     myself, but I hadn't considered this position that Mr. Childers
 7     has just enunciated.
 8                Have you heard that?
 9                MR. SCHMIDT: No, I haven't. And I don't think it
10     stands, because there's always a requirement on these types of
11     claims of both medical causation and what I think as warnings
12     causation or proximate causation. And what he just described,
13     as I understand it, would read out the requirement of proximate
14     causation, because a doctor could have full knowledge, even
15     without the warning, which is a proximate causation bar. And
16     that would be, as I understood the articulation of the claim,
17     that would be irrelevant. I don't think that's right.
18                THE COURT: Okay. Well, I guess we'll flesh that out
19     between now and December 3rd as to what the difference in the
20     two claims is. But what we're trying at the moment are those
21     two claims.
22                Now, I am not finding at the moment that the issue
23     about the doctor and proximate cause is any different between
24     the two. But it would be helpful for you to file a short brief
25     in support of your position about how these two claims are

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 44 of 114

                                                                         44


 1     different and let the other side respond before we start the
 2     trial.
 3                 MR. CHILDERS: Your Honor, the two claims you are
 4     speaking of is the negligent failure to warn and the strict
 5     liability design defect?
 6                 THE WITNESS: Yes.
 7                 MR. CHILDERS: I'm sorry. I can articulate for you
 8     now why I think those are different.
 9                 The negligence requires a look at what the behavior
10     of the company and the actions of the company were, whereas the
11     strict liability claim does not. So those I think are clearly
12     separate.
13                 THE COURT: I guess what I was focused in on was your
14     distinction with regard to the doctor -- if the doctor knows of
15     the risks, on the negligence claim, then there's -- it doesn't
16     matter what you told them. There's no proximate causation
17     because he already knew what you think he should have known.
18     But I thought you suggested that in the strict product
19     liability case even if he knew of those risks that you claim
20     should have been in the warning and their absence makes the
21     product defective from a design standpoint, I thought your
22     contention was going to be that that was a difference between
23     the negligence claim and product liability. If that's going to
24     be your contention --
25                 MR. CHILDERS: That's not, Your Honor. I'm sorry. I

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 45 of 114

                                                                         45


 1     misspoke. I apologize. I apologize.
 2                THE COURT: All right. And plaintiff's lawyers do
 3     this all the time. They pursue these negligence claims and
 4     strict liability claims, at least under Georgia law. And your
 5     position is because the elements are different -- in one you
 6     have got to prove that they didn't act as a reasonably prudent
 7     manufacturer under similar circumstances, and in product
 8     liability, even if it's based on a failure to warn, inadequate
 9     warning, you lump that in with all the other factors and do the
10     risk utility factors in light of the warning, which may come
11     out to be the same result or not.
12                MR. CHILDERS: It may be, but I think the elements
13     are different.
14                THE COURT: But the elements are a little different.
15                MR. CHILDERS: And I understand the --
16                THE COURT: Okay. I'm not going to eliminate it at
17     this point just because they are the same. I would consider
18     eliminating it if you had some Georgia case law that says
19     Georgia does not recognize a strict liability design defect
20     claim relating to warning labels. And I don't think that's the
21     law. I think Georgia does. And I think there's a Georgia case
22     that has in fact said the two are different claims. I think
23     the law says what Mr. Childers says the law is.
24                So he's not taking that other position, so we don't
25     need to chase that rabbit.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 46 of 114

                                                                         46


 1                MR. SCHMIDT: Okay.
 2                THE COURT: Okay. Getting back to the 110.
 3                MR. SCHMIDT: Yes, Your Honor.
 4                THE COURT: Mr. Childers, do you have evidence which
 5     you contend shows that they had serious concerns about the 150
 6     dose and that they should have warned about those concerns and
 7     that evidence does relate in some way to the 110?
 8                MR. CHILDERS: Yes, sir.
 9                THE COURT: Just briefly summarize what you have in
10     that regard.
11                MR. CHILDERS: Sure. Well, in particular -- and this
12     will go towards another motion in limine that I understand they
13     want to argue today, too -- is that in the rest of the world,
14     where the 110 dose is available, the company tells physicians
15     that patients like Mr. Chambers who are over 80 should not get
16     the 150 milligram dose. There's no discretion for the doctor.
17     They don't give any discretion to the doctor. They say that
18     dose is too high for an 80-year-old. The labels outside of the
19     U.S. also say that if a patient has moderate renal
20     impairment -- which Mr. Chambers did -- if they are over 75 --
21     which clearly he was since he was over 80 -- if they are taking
22     other medications that may interact with Pradaxa, then what the
23     doctors should do is give the patient a blood test and see if
24     their Pradaxa level is over a certain amount; and if it is,
25     that means the patient is at an increased bleed risk. And then

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 47 of 114

                                                                         47


 1     it's up to the doctor to decide, do I give them a lower dose or
 2     give them another medicine. The argument -- and so we believe
 3     that evidence is relevant.
 4                THE COURT: So you think the evidence is going to
 5     show that Boehringer has developed this same exact drug, albeit
 6     in Europe or where ever; and because of concerns of the 150
 7     milligram dose, they have sought to have a 110 milligram dose
 8     and it has been approved in those other countries; and the
 9     reason for the concern is that people in this risk category
10     that you claim your client is in -- or your client's deceased
11     father -- is that there's a higher risk of a bleed; and so if
12     they are in that category, the doctor should do some additional
13     testing --
14                MR. CHILDERS: Correct.
15                THE COURT: -- to determine whether the 110 dose is
16     appropriate there. But your argument would be that in the
17     United States should do the additional testing to determine
18     whether to do the 75 dose or the 150 or not at all.
19                MR. CHILDERS: That's correct, Your Honor. And I
20     think it's important to --
21                THE COURT: You think that the label does not
22     adequately raise that concern for a doctor.
23                MR. CHILDERS: Correct. The label in the United
24     States tells them they don't need to check a patient's blood
25     level, whereas the label in the rest of the world says these

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 48 of 114

                                                                         48


 1     patients --
 2                THE COURT: Mr. Schmidt, I get back to my original
 3     thought on it. Why can't your folks just explain that? I
 4     mean, I don't blame you. I would want to keep -- I mean, you
 5     did a fairly masterful job keeping it out altogether in your
 6     most recent trial. Did y'all get a defendant's verdict in that
 7     case?
 8                MR. SCHMIDT: We got a defendant's verdict in both
 9     the first trial and the third trial.
10                THE COURT: Oh, you did?
11                MR. SCHMIDT: Yes.
12                THE COURT: So it's not as prejudicial as you think.
13                MR. SCHMIDT: Well, it is --
14                THE COURT: The folks in the first trial explained
15     what it all meant, I guess, and then you had a limiting
16     instruction.
17                MR. SCHMIDT: We had a limiting instruction the first
18     trial. But I have been waiting patiently to respond to Your
19     Honor's questions and have a few things I would love to say in
20     response to it.
21                The first is we're not seeking a blanket ruling.
22     There are all kinds of documents that talk about the 110,
23     studies, et cetera. We're not trying to keep those out. What
24     we're focused on are things that specifically compare the 150
25     and the 110 and say here is where you should use the 110 in

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 49 of 114

                                                                         49


 1     place of the 150, because that's just an argument that we
 2     should have gotten the 110 approved in our view.
 3                I'll give Your Honor just two examples, including one
 4     that I believe Mr. Childers referenced.
 5                The first is, for patients -- the Company Core Data
 6     Sheet, Exhibit 2 to their opposition. "For patients with one
 7     or more of these risk factors, a reduced daily dose of 220
 8     milligrams given as 110 milligram twice daily may be
 9     considered." That's the 110 argument. That's an argument for
10     something that's not approved in the United States. And in our
11     view, that actually doesn't have any relevance.
12                THE COURT: But they are not going to be permitted to
13     argue that they should have given a 110, and you are going to
14     be permitted to tell them that in the United States they were
15     prohibited from giving a 110 because the Federal Drug
16     Administration told them that. And I may tell them that in a
17     limiting instruction. So the jury should be disabused of any
18     notion that they should have given a 110. But what the jury
19     needs to know is whether there should have been a more robust
20     warning so the doctor would have known about these concerns and
21     decided whether it should be 75 or nothing. And I think you
22     can -- your folks can explain that this is apples to oranges,
23     which it seems like that's your argument. The fact that they
24     went through that analysis to get to the 110 is different than
25     them saying that the 150 is unsafe. Just because they had a

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 50 of 114

                                                                         50


 1     110 option, it required a different analysis on their part.
 2                MR. SCHMIDT: But that's what makes it irrelevant, is
 3     the only relevance of these documents -- and I'll read from
 4     another, the document Mr. Childers --
 5                THE COURT: Even if you did not refer to 110 -- let's
 6     say the 110 is out of the picture. But let's say that the
 7     research revealed that We've got concerns about the 150 in
 8     certain patients. And let's say that the company said, And we
 9     would like to get an intermediate dose to address those
10     concerns and that those concerns are one, two, three. And they
11     don't get the intermediate dose. But they don't, allegedly,
12     adequately tell the doctor about concerns one, two, three that
13     gave them concern about trying to seek an intermediate dose.
14     Particularly on a negligent claim, I'm wary about not letting
15     the jury hear that and make a decision on their own. And the
16     mere fact that it's tied to 110 as opposed to some more general
17     intermediate dose language doesn't seem to me to make much
18     difference.
19                MR. SCHMIDT: Two things on that, Your Honor. The
20     first is, if there were documents that just talked about those
21     kind of concerns regarding the 150 that said this is too much,
22     that would be relevant. We don't think those documents exist.
23     The only thing that exists is the company trying to say where
24     we have both doses, here is where you should look at one, here
25     is where you should look at the other. And that we think is

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 51 of 114

                                                                         51


 1     out under preemption. It's not relevant in light of Your
 2     Honor's ruling.
 3                The second concern -- and it goes to Your Honor's
 4     point about the limiting instruction --
 5                THE COURT: Did the first court that let it all in,
 6     did they also find the 110 -- that the 110 dose claim was
 7     preempted?
 8                MR. SCHMIDT: Yes, Your Honor.
 9                THE COURT: Okay.
10                MR. SCHMIDT: But that leads to the problem we had in
11     that first trial, which is if we're in a world where we're
12     trying to explain to the jury why these documents say this and
13     why they don't say this in the United States -- and I'll give
14     concrete examples. Some of this labeling language we actually
15     submitted to the FDA saying approve the 110 and use this very
16     same language that's used in Europe or that's used in our
17     internal documents, and the FDA sent it out stricken through.
18     We're then litigating why the FDA didn't approve the 110.
19                And that's what happened in the first trial. We were
20     constantly battling throughout the trial, at side bar and
21     everything, trying to set limits on -- we have to be able to
22     explain if they can use these documents. Preemption applies
23     even if we don't make a lick of effort to get the FDA to
24     approve the 110.
25                In this case we did. We made a lot of effort to get

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 52 of 114

                                                                         52


 1     the FDA to approve the 110, including giving the FDA documents
 2     discussing the 110 in actual labeling requests to modify the
 3     label to provide some of these very warnings that they say we
 4     gave in Europe or we gave internally that we didn't give in the
 5     United States. And the FDA said no. We're suddenly in a world
 6     where we're litigating that question where, at least as we saw
 7     in the first --
 8                THE COURT: Isn't that relevant as to whether you
 9     acted as a reasonably prudent drug manufacturer? I would think
10     the evidence that you tried to do those things would be
11     evidence of your prudence. The FDA stopped you from doing it.
12                MR. SCHMIDT: Not under the constitution, because
13     that's the essence of the preemption claim is you can't --
14     because their response is to say, well, you could have tried
15     harder, and they told you there was a hypothetical study you
16     could do, and if you would have done that hypothetical study --
17     even though our witnesses thought it was not feasible -- then
18     maybe you could have gotten the 110 approved. And suddenly
19     we're having to fight over a claim that even if we wouldn't
20     have made a lick of effort, it would be preempted. We did make
21     effort on the very points that they are criticizing us for.
22     And suddenly we're having to fight over whether our effort was
23     good enough.
24                THE COURT: But isn't their claim that -- it's not
25     that you were negligent in failing to more actively pursue the

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 53 of 114

                                                                         53


 1     110 dosage. That's not their claim, and the jury will be told
 2     there's no claim for that. But the claim is, based on what you
 3     knew, which motivated you to consider a intermediate dose,
 4     based on what you knew -- we know you couldn't do the 110, but
 5     you should have at a minimum warned -- given more robust
 6     warning in a jurisdiction where you can't do the intermediate
 7     dose. And then we don't get into litigating whether you were
 8     reasonable or not in pursuing the 110. The evidence only comes
 9     in to show your knowledge or lack of knowledge of the risk.
10     And then whether you were reasonable or not is whether you were
11     reasonable in not addressing that in a more robust label.
12                MR. SCHMIDT: I think --
13                THE COURT: Go ahead.
14                MR. SCHMIDT: I think that might be an issue if we
15     didn't have warnings in the United States. But we do. And let
16     me take one example, the age issue. In Europe it says if a
17     patient is over 80, use the 110 in place of the 150. In the
18     U.S. there is no 110. So that warning doesn't appear in the
19     U.S. label. Instead, what the U.S. label says in a couple of
20     places is the risk increases with age, it communicates what's
21     communicated in Europe, the risk is greater over the age of 75.
22     And there's specific -- if I recall correctly, there's specific
23     data given on that point. So there's a warning in the United
24     States about the risk of age. There's a warning that directly
25     covers the plaintiff in this case because, of course, he was

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 54 of 114

                                                                         54


 1     over the age of 75.
 2                THE COURT: Maybe that's why you got a defendant's
 3     verdict, and maybe that's why you'll get one here. But why
 4     should they be prevented from trying to convince the jury
 5     otherwise?
 6                MR. SCHMIDT: Because the thing they're trying to
 7     convince the jury is by saying because you could do something
 8     in Europe that by law you can't do in the United States,
 9     somehow your warning was defective.
10                THE COURT: You are going to assume the jury is going
11     to ignore and not be able to comprehend my limiting
12     instruction. Because if I tell the jury that you cannot find
13     against the defendant for its failure to recommend a 110
14     milligram dose, because the FDA prevented them from doing so,
15     then I'm going to assume they are going to follow that
16     instruction. And Mr. Childers or Mr. Branch aren't going to be
17     able to argue to the contrary in their closing argument. But
18     my concern is that preventing them from arguing that you were
19     aware of the risk of the 150 to the extent you had sought an
20     intermediate dose and that you knew how to warn more robustly,
21     perhaps -- that would be a fact question -- than you did, seems
22     to me to be more than marginally probative.
23                MR. SCHMIDT: Two things on that.
24                THE COURT: And I don't see how that probative value
25     is substantially outweighed by unfair prejudice or confusing

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 55 of 114

                                                                         55


 1     the issues.
 2                MR. SCHMIDT: Just so I say it so Your Honor has the
 3     full context. In the first trial the jury were given three or
 4     four different questions: failure to warn, the equivalent of
 5     proximate causation, the equivalent of medical causation. They
 6     found a failure to warn in that case. And I think it was
 7     probably driven by this issue, by confusion over this issue.
 8     And they didn't find causation in that case. And that's was
 9     why it was a defense verdict in that case. I just want to make
10     sure --
11                THE COURT: Well, my ruling is I am going to deny the
12     motion in limine, but if at trial either the evidence is not
13     probative on the issue of what Boehringer knew with regard to
14     150 dose and is not probative of showing that Boehringer was
15     aware of a way to warn more robustly -- in other words, if
16     there's just some reference to the 110 milligram dose being
17     approved by some regulatory authority in Europe -- then I'll
18     reconsider that type evidence, but I'm not going to prevent
19     them from putting up evidence that would show concerns about
20     the 150 milligram dose simply because there's reference to the
21     110.
22                MR. SCHMIDT: And --
23                THE COURT: And I will give a limiting instruction,
24     and I request that you provide me with a proposed one before we
25     start the trial.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 56 of 114

                                                                         56


 1                MR. SCHMIDT: Understood, Your Honor.
 2                THE COURT: And if counsel appears to mislead the
 3     jury on the issue, then I will repeat the limiting instruction
 4     as many times as it takes to get counsel's attention and the
 5     jury's attention. I'm not going to let you suggest to the jury
 6     that they should have had on their warning a 110 milligram
 7     dose.
 8                MR. CHILDERS: I understand. We have no intention of
 9     doing that, Your Honor.
10                MR. SCHMIDT: I think --
11                THE COURT: You are not going to be able to argue
12     that they were negligent by failing to actively pursue 110
13     milligram dose.
14                MR. CHILDERS: Understood. Understood.
15                THE COURT: The evidence on the 110 milligram dose is
16     going to be restricted to showing the safety hazards or
17     concerns with the 150 milligram dose and that they knew how to
18     warn more robustly about those concerns and didn't do so.
19                MR. CHILDERS: Yes, sir.
20                THE COURT: That's going to be the focus.
21                MR. CHILDERS: Absolutely.
22                THE COURT: The negligence claim is not going to be
23     about them being negligent in not pursuing the 110 any more
24     than they did.
25                MR. CHILDERS: I agree with Your Honor.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 57 of 114

                                                                         57


 1                 MR. SCHMIDT: If I may just say, from understanding
 2     Your Honor's ruling, from our perspective, we'll look at
 3     putting in appropriate evidence that we did try to get the 110
 4     approved and this is why the FDA thought for the very patients
 5     we're talking about in this case 150 was better. And obviously
 6     then --
 7                 THE COURT: Yes. And you can certainly put in
 8     evidence as to why your folks thought, under the circumstances
 9     in the United States, the 150 was berobusttter than 75 and the
10     more rebust warning was not necessary. And then the jury will
11     have all the relevant evidence, and somehow they'll do what
12     they usually do and miraculously find the truth.
13                 Have y'all won one of these cases yet?
14                 MR. CHILDERS: Yes, sir. We won the last case in
15     West Virginia.
16                 THE COURT: In West Virginia.
17                 MR. CHILDERS: Yes, sir.
18                 THE COURT: Was that in federal or state?
19                 MR. CHILDERS: Federal court, Your Honor. It was the
20     first one that was in federal court.
21                 THE COURT: That was in front of Judge Goodwin.
22                 MR. CHILDERS: It was in front of Judge Chambers over
23     in the Huntington Division of the Southern District of West
24     Virginia.
25                 THE COURT: And is that the case where they ruled

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 58 of 114

                                                                         58


 1     that the 110 shouldn't come in at all?
 2                MR. CHILDERS: No. The 110 wasn't at issue because
 3     the plaintiff there was on the 75 milligram dose, not the 150
 4     dose. So this issue didn't come up in that trial.
 5                THE COURT: All right. What's the next one on
 6     your -- that takes care of No. 2 on Mr. Callahan's agenda.
 7                What's next on your list, Mr. Schmidt?
 8                MR. SCHMIDT: I believe it's argument Ms. Frost is
 9     going to make on foreign regulatory.
10                THE COURT: Okay.
11                MS. FROST: Yes, Your Honor. I'm going to make the
12     argument on motion in limine No. 8 which has to do with foreign
13     regulatory issues.
14                THE COURT: Okay. And you are Ms. Frost?
15                MS. FROST: Yes, sir.
16                THE COURT: So you are with Mr. Lewis' firm.
17                MS. FROST: I am, Your Honor. I am.
18                THE COURT: You didn't have anything to do with those
19     cases, though, did you?
20                MS. FROST: I did not, no. I came along a little bit
21     later. And they don't let me do those down in Houston.
22                THE COURT: Tell me what your motion in limine is.
23                MS. FROST: All right. Your Honor, Motion in limine
24     No. 8 has to do with evidence of foreign regulatory issues and
25     foreign labeling. And to some extent, it is sort of a

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 59 of 114

                                                                         59


 1     follow-on in some ways to the 110, because the issue is that
 2     the foreign regulatory requirements are different and the
 3     labeling, as a result of that, is different than the labeling
 4     in the United States.
 5                THE COURT: Let me ask Mr. Childers. What do you
 6     intend -- my intention in that previous ruling was that you can
 7     get in evidence as to what Boehringer knew. But do you intend
 8     to try to offer evidence about what happened in the regulatory
 9     process in Europe with regard to labeling?
10                MR. CHILDERS: No, sir, no evidence whatsoever. And
11     that hasn't come in in any trial so far.
12                THE COURT: You are not going to try to put somebody
13     up to say the regulators in Europe approved or said 110 was
14     necessary and, therefore, that's what should have happened
15     here?
16                MR. CHILDERS: No, sir. And there hasn't been an
17     issue in any of the trials that have happened. There hasn't
18     been a mini trial -- and all this evidence has come in in every
19     trial. Just for the backdrop.
20                THE COURT: All right.
21                MS. FROST: Your Honor, the motion is actually
22     focused a little bit differently than that.
23                THE COURT: Well, if it's something different than
24     what I have already ruled with regard to Mr. Schmidt's motion
25     in limine, I'll hear that. But if it's going to capture that

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 60 of 114

                                                                         60


 1     evidence, then I have already made a ruling; it's coming in.
 2     But if there's something distinct and different, then let me
 3     know and we'll rule on it.
 4                MS. FROST: I understand that, Your Honor. And what
 5     I was going to say is, based on your previous ruling, it makes
 6     my argument much, much, much quicker.
 7                But I would request that the Court take a look at the
 8     Bliss v. Twin City case that relates to the difference between
 9     U.S. labels and foreign labels. And while you have ruled about
10     what the knowledge issues are, what we have found in prior
11     cases is that the plaintiffs actually say the problem is that
12     the European level says X, the U.S. label says Y. And because
13     there are very different philosophical decisions about what is
14     to be included in the labels, that makes that specific
15     presentation very prejudicial to us. We understand your
16     argument as it relates to the knowledge issue. But if --
17                THE COURT: Rationale.
18                MS. FROST: The rationale.
19                THE COURT: My rationale, not argument.
20                MS. FROST: I'm sorry. Your rationale. But in
21     relation to the specifics of the different labels --
22                THE COURT: Well, I think that they should be able to
23     put in what y'all warned about in the European label as long as
24     they don't get into bolstering that as the best kind of label
25     because it has some regulatory approval over there. My focus

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 61 of 114

                                                                         61


 1     is going to be making sure that it comes in as it relates to
 2     their knowledge and their ability to provide a more robust
 3     warning if they wanted to. So --
 4                MS. FROST: Understood.
 5                THE COURT: -- if you think they cross that line at
 6     trial, somebody object and I'll address it then. But generally
 7     my ruling on this is going to be consistent with the ruling I
 8     just made with regard to motion in limine No. 1.
 9                I suppose that we'll indicate on our record that we
10     have essentially deferred ruling on this motion in limine No. 8
11     until we make sure at trial that Mr. Childers doesn't try to
12     cross the line that I have drawn. But --
13                MR. CHILDERS: Understood.
14                THE COURT: -- I'm not granting it at this time.
15                MS. FROST: Thank you.
16                THE COURT: No. 10 on the agenda list is defendant's
17     motion in limine No. 10. FDA nonsubmission is what it says
18     here.
19                Is that you again, Ms. Frost?
20                MS. FROST: Yes, Your Honor, that one is me as well.
21                Your Honor, this deals with the question of what
22     materials were submitted to the FDA concerning internal
23     deliberations and information about the medication. And it
24     centers in large part on the testimony of Dr. Kliewer, who is
25     the internal person at Boehringer who dealt with the FDA, and

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 62 of 114

                                                                         62


 1     the question of what materials were submitted to the FDA and
 2     what materials were not.
 3                In 2014 Dr. Kliewer was deposed, and she gave
 4     testimony about a variety of different things that had not yet
 5     been submitted to the FDA. Subsequent --
 6                THE COURT: What's her name again?
 7                MS. FROST: Kliewer, and it's spelled K-l-i-e-w-e-r.
 8     She is one of our German witnesses, Your Honor.
 9                THE COURT: Okay.
10                MS. FROST: Following that testimony in 2014, the
11     company did in fact submit those materials and they submitted a
12     significant amount of additional materials.
13                THE COURT: What year was that?
14                MS. FROST: 2014. Following her --
15                THE COURT: Before the plaintiff here was prescribed?
16                MS. FROST: No. This would have been after the
17     prescription.
18                THE COURT: After. Before he died or after he died?
19                MR. CHILDERS: It was after he died.
20                MS. FROST: After he died. Because the materials
21     were submitted in both July and August of 2014, starting in
22     July of 2014.
23                THE COURT: So before he was prescribed, she omitted
24     some things. And then after, she supplemented what was
25     omitted.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 63 of 114

                                                                         63


 1                 MS. FROST: Well, Your Honor, it's not -- it's the
 2     form in which the materials were supplemented. Internal
 3     discussions were not an initial part of the submission for the
 4     drug approval. The FDA was provided with all of the data
 5     related to the RE-LY trials.
 6                 THE COURT: Mr. Childers, you don't have a fraud on
 7     the FDA claim.
 8                 MR. CHILDERS: Of course not.
 9                 THE COURT: And that would probably be preempted
10     anyway.
11                 MR. CHILDERS: I agree.
12                 THE COURT: So how is this relevant?
13                 MR. CHILDERS: This is relevant, I think, Your Honor,
14     in the failure to warn, because what they get up and will argue
15     throughout trial is, FDA has approved our label 18 times -- I
16     think they say -- and has never required us to include any
17     information to doctors about how to measure plasma
18     concentrations or to do that, when, in fact, Ms. Kliewer says,
19     Even though the company believed all this and did this analysis
20     internally, we didn't actually share any of that information
21     with FDA.
22                 THE COURT: So it is a fraud on the FDA claim. You
23     are not saying it's that, but --
24                 MR. CHILDERS: I think it goes directly to rebut the
25     defense, which is FDA has never told us to do what plaintiffs

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 64 of 114

                                                                         64


 1     are saying we should do. And that's because FDA didn't have
 2     any of the information to be able to tell them to do that, for
 3     one. For two, obviously it's not the FDA's legal
 4     responsibility to decide what goes in the label, although they
 5     will argue as well that the FDA somehow should have done
 6     something affirmatively to make Boehringer change the label.
 7     But I do believe the evidence is definitely relevant to the
 8     defense that they put on, which is FDA has never told us to
 9     change our label. But if they don't have the information,
10     there's no way the FDA could tell them to change their label.
11                THE COURT: So you dispute that they still don't have
12     the information?
13                MR. CHILDERS: I do dispute that they don't have some
14     of the information. I think we laid out pretty carefully in
15     our response the way that information was transmitted to FDA
16     after Mr. Chambers died. And it wasn't in the form of a
17     request to change the label. Nothing was ever submitted to FDA
18     along the lines of a CBE, a changes being effected, label
19     change to say we want to include this information so that we
20     can give it to doctors. And so I think that's all -- none of
21     that information ever has been transmitted that way.
22                The only way it's been transmitted to FDA is just by
23     forwarding documents to the FDA that either came from third
24     parties or -- actually, they all came from third parties
25     because they related to negotiations with the EMA, which is a

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 65 of 114

                                                                         65


 1     foreign regulatory body, and they related to articles that were
 2     published in the British Medical Journal, which in fact the
 3     defendants in this case are asking you to exclude from
 4     evidence. They are saying that those articles, by giving them
 5     to the FDA, they have fulfilled any duty they had to make sure
 6     FDA had this information, while at the same time they are going
 7     to get up in a couple of minutes and tell you these articles
 8     are --
 9                THE COURT: What about that, Ms. Frost? If part of
10     your defense, at least to the negligence claim, is -- the
11     negligence failure to warn claim -- is that, look, we provided
12     all the information that the FDA needed and they approved what
13     we provided and you should consider that in determining whether
14     or not we acted as a reasonably prudent drug manufacturer in
15     deciding this -- what should be warned, why shouldn't they be
16     able to put up evidence that you were less forthcoming with the
17     FDA than perhaps that suggests and then you be able to explain
18     the situation so that it's not kind of half in, half out, but
19     it's in and the jury can accept your defense or not?
20                MS. FROST: Well, Your Honor, to the extent that the
21     implication -- and it's really more than an implication; it's
22     an explicit statement -- that the company didn't provide
23     information to FDA, that's just not correct. The reason that
24     we filed the Kliewer motion is because Ms. Kliewer was deposed
25     again in 2017 and talked about all the materials that had been

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 66 of 114

                                                                         66


 1     provided to the FDA. So to suggest to the jury that in some
 2     way information was not withheld is --
 3                THE COURT: Did she not admit in her first deposition
 4     that there was certain information that she had available to
 5     her that was not submitted until some subsequent later time as
 6     a supplement?
 7                MS. FROST: It was a question of timing. It's not a
 8     question of whether the materials were supplemented, Your
 9     Honor.
10                THE COURT: What did she say in her first deposition?
11                MS. FROST: In the first deposition she identified
12     some information, some internal deliberations and discussions,
13     that were not part of the data set that was provided to the
14     FDA. Following these British journal articles that
15     Mr. Childers alluded to, the company not only provided the
16     articles to make sure that the FDA was aware of this discussion
17     and what the complaints were but also provided any follow-up
18     data and the internal deliberations.
19                THE COURT: When was the label approved by the FDA in
20     relation to her first submittal and her supplemental submittal?
21                MS. FROST: 2010 is the first approval of the label.
22                THE COURT: So it was before her submittal or after?
23                MS. FROST: It was before the deposition, yes, Your
24     Honor, and before this discussion.
25                THE COURT: No, before her submittal. Her first

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 67 of 114

                                                                         67


 1     submittal was part of getting the label approved; correct?
 2                MS. FROST: Yes, Your Honor. The RE-LY data and all
 3     the supporting materials related to that.
 4                THE COURT: So she was submitting the data knowing
 5     that what they were trying to do was get the label approved.
 6                MS. FROST: That's true, Your Honor, but that implies
 7     a motivation --
 8                THE COURT: I'm not implying anything. I'm trying to
 9     get the chronology.
10                And then did she send the supplemental materials
11     before or after they approved the label?
12                MS. FROST: There was an ongoing set of submissions.
13     The particular documents that we are talking about here were
14     sent in July and August of 2014, which is after the first label
15     but in the context of the ongoing discussions with the FDA.
16                THE COURT: Okay. So, Mr. Childers, your argument is
17     she sends the limited information and withholds what you think
18     is critical information; the label gets approved; and then she
19     does the supplement after the label has already gotten
20     approved. Or is that not your contention?
21                MR. CHILDERS: I would -- I don't mean to split
22     hairs. But a submission in my mind is when you actually
23     provide data either for a label change or for information that
24     the FDA needs to know about something that is important for the
25     drug. She was forwarding by e-mail the British Medical Journal

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 68 of 114

                                                                         68


 1     articles to somebody at the FDA, who was her contact. That
 2     wasn't -- I don't believe that was a submission. But they did
 3     later submit formally information that they gave to the EMA in
 4     regard to this same issue. But all that happened after
 5     Mr. Chambers bled and died. Not one bit of that transmission
 6     happened while he was alive or while he was taking Pradaxa.
 7     And that's the relevant time period for what the jury has to
 8     decide in this case. What Boehringer has done since then I
 9     don't think is something that the jury would relevantly
10     consider in trying to --
11                THE COURT: What do you contend -- how is the
12     omission relevant to whether they negligently failed to warn?
13                MR. CHILDERS: So the particular information that
14     we're talking about is an internal analysis, not just data but
15     analysis by the company of the data, where they determined if
16     we measure the Pradaxa level in patients' blood and change
17     their dose to make sure they stay in a certain range, we're
18     going to elim -- not eliminate but significantly reduce the
19     risk of bleeding in patients and we're not going to
20     significantly change the stroke benefit that they are getting.
21     It's a positive. That information is what we say doctors
22     should know. And, in fact, part of that information is what
23     they tell doctors in the rest of the world.
24                Their defense is, FDA has approved our label 18 times
25     and never made us put that in there. The reason FDA hasn't

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 69 of 114

                                                                         69


 1     made them put it in there, at least up until the time
 2     Mr. Chambers died, was they had no idea this analysis had been
 3     done.
 4                MS. FROST: And, Your Honor, the distinction that he
 5     drew is actually an important distinction. And I apparently
 6     didn't make it quite clear enough. All of the data was
 7     submitted in advance of the approval of the label in 2010.
 8     These materials in 2014 are internal discussions about what we
 9     think the data reflects. And we discussed these same issues in
10     the most recent Connecticut case and in fact reached a
11     stipulation with plaintiff's counsel, including Mr. Moskow who
12     is one of the trial counsels who has been admitted pro hac
13     here, that made it specifically clear that there were certain
14     additional materials that were provided to the FDA in 2014 to
15     2016.
16                THE COURT: Did that stipulation result in the
17     exclusion of the omission --
18                MS. FROST: It --
19                THE COURT: -- in the Connecticut action?
20                MS. FROST: It didn't result in an exclusion of the
21     testimony, but it made it clear, and we were able to read the
22     stipulation to the jury, that in fact there wasn't anything --
23                THE COURT: You want to -- do you have any problem
24     with --
25                MR. CHILDERS: I don't think it's inaccurate, but I

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 70 of 114

                                                                         70


 1     can tell Your Honor this same -- I mean --
 2                THE COURT: It sounds like to me that your arguments
 3     go to the weight of the evidence and not their admissibility.
 4     I'm going to deny the motion in limine No. 10.
 5                No. 13. Who's going to handle that one?
 6                MR. CALLAHAN: Your Honor, I will.
 7                THE COURT: Mr. Callahan.
 8                MR. CALLAHAN: Thank you, Your Honor. Plaintiff's
 9     motion in limine No. 13 has to do with some articles that were
10     published by the British --
11                THE COURT: Your defendant's motion in limine.
12                MR. CALLAHAN: Defendant's motion in limine No. 13,
13     Your Honor. Excuse me. That's not a good way to start.
14                THE COURT: That's okay.
15                MR. CALLAHAN: Defendant's motion in limine, Your
16     Honor, No. 13 is to exclude, really, Your Honor, any reference
17     to some articles that have been published in the British
18     Medical Journal, the BMJ. Your Honor, these are not learned
19     treatises that the experts for the plaintiff are relying upon.
20     These articles, which we have given to the Court, are really
21     simply editorials or features that were developed with the use
22     of the plaintiff's lawyers communicating with the authors, who
23     are not scientists, not Ph.Ds or anything. Simply what they
24     are trying to do is to put something in front of the jury,
25     these BMJ articles, that is a conclusion done --

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 71 of 114

                                                                         71


 1                 THE COURT: So your argument is that they are hearsay
 2     and don't fall within the learned treatise exception?
 3                 MR. CALLAHAN: That's the gist of it. And there's
 4     other problems with it as well.
 5                 THE COURT: What's the other objection?
 6                 MR. CALLAHAN: Well, Your Honor, they have to do with
 7     things that have no business in front of this jury, like the
 8     financial status of the company, several other areas that have
 9     been excluded already from this court.
10                 THE COURT: These are not the EPA official articles.
11                 MR. CALLAHAN: No, Your Honor.
12                 THE COURT: Those are other articles.
13                 MR. CALLAHAN: Your Honor, these are articles that
14     were done shortly after documents that had previously been
15     considered confidential were marked not confidential in a
16     previous case. Right after that, these articles came out
17     relying upon those articles -- relying upon those documents and
18     citing --
19                 THE COURT: Are these the articles that relate to the
20     issue we had about the person being able to be deposed?
21                 MR. CALLAHAN: That was the issue that came up, Your
22     Honor.
23                 MR. CHILDERS: Yes, sir.
24                 THE COURT: Okay. Refresh my memory what the ruling
25     was on that.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 72 of 114

                                                                         72


 1                MR. CALLAHAN: It was too late; we had not given you
 2     enough time to make --
 3                THE COURT: Didn't I say y'all could depose him --
 4                MR. CHILDERS: You reconsidered that opinion.
 5                THE COURT: Wasn't the ruling based upon if they
 6     opened the door, then you could come in and -- seemed like it
 7     was --
 8                MR. CHILDERS: Your Honor --
 9                MR. CALLAHAN: I got the exact wording of your
10     ruling.
11                "The Court concludes that if plaintiffs introduced
12     Moore's articles Boehringer can have the opportunity to present
13     Moore's deposition testimony in response. Boehringer shall be
14     permitted to designate Moore's deposition testimony for use in
15     this trial, but it shall only be admissible if plaintiff
16     introduces Moore's articles."
17                And what we're trying to do now is keep Moore's
18     articles out altogether.
19                THE COURT: That's the same thing, the same articles.
20                So, Mr. Childers, how do you get these articles
21     admitted as not hearsay?
22                MR. CHILDERS: Well, we wouldn't intend to admit
23     them, Your Honor. I think they are learned treatises, so they
24     would be an exception to hearsay that an expert can --
25                THE COURT: You are going to have an expert identify

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 73 of 114

                                                                         73


 1     them as learned treatises.
 2                MR. CHILDERS: Correct. It's the British Medical
 3     Journal. They're peer-reviewed articles. They are not --
 4                THE COURT: Oh, you are going to have an expert
 5     that's going to say, "I have looked at this article and I know
 6     this journal and I know what this article is about and it meets
 7     the criteria for a learned treatise."
 8                MR. CHILDERS: Correct. I think they have already
 9     testified to that in their deposition, Your Honor.
10                THE COURT: Okay. So that -- assuming I agree with
11     him, which I'm not saying I do, but obviously if it's a learned
12     treatise, that gets over the hearsay objection.
13                So your objection is that contrary to what their
14     expert says, it's not a learned treatise?
15                MR. CALLAHAN: It's not a learned treatise, Your
16     Honor. This is not a scientifically done research project.
17     They do -- the BMJ does state that these things are peer
18     reviewed. But BMJ also has published articles that says the
19     peer review is sort of ridiculous in that it -- even when they
20     intentionally put false articles out, false information in
21     articles, and they give them to be peer reviewed, people don't
22     even find out those discrepancies or those problems.
23                But, Your Honor, usually in a learned treatise you
24     are going to have a scientific method, something done that's
25     generally accepted in the scientific community. These are

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 74 of 114

                                                                         74


 1     investigative journalists that have interviewed the plaintiff's
 2     counsel in this case and have reviewed documents provided to
 3     them by the plaintiff's counsel. And they make opinions
 4     that -- I mean, just by looking at the headline of these
 5     articles, Your Honor -- for instance, "How the Drug Company
 6     Withheld Important Analysis" is the Cohen finding. In other
 7     words, they are relying upon somebody who's looked at documents
 8     not necessarily even in evidence or relevant to this case and
 9     have made a determination in an article that the company has
10     withheld important information. And that is not something that
11     an investigative journalist should be allowed to tell a jury.
12     That is something that the jury should decide on its own based
13     upon the evidence and the documents that are relevant to this
14     case.
15                 Your Honor, another article is "Concerns Over Data in
16     the Key Trial." "Bleeding and the regulators." These are
17     opinions that have been formed and decisions that have been
18     made not by scientists and not by people doing research into
19     all the facts but, rather, talking with the plaintiffs'
20     attorneys and getting information in front of the jury that the
21     plaintiffs want to present to the jury and then decide that
22     these are independent articles, that these are things that can
23     be relied upon because they are reliable and they're
24     independent, and they are not independent and they are not
25     reliable.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 75 of 114

                                                                         75


 1                 THE COURT: And who says that other than Neal
 2     Callahan?
 3                 MR. CALLAHAN: Your Honor, I think if you read the
 4     articles, you would -- Your Honor, as you read --
 5                 THE COURT: They apparently have got an expert, who I
 6     assume is in the -- at least has the qualifications -- maybe
 7     not. You can tell me. I'm assuming he has the qualifications
 8     to opine as to whether something including this subject
 9     matter -- an article on this subject matter is a reliable
10     authority in his field of expertise. And if he says that it is
11     and the lawyer says that it's not, I guess I have ultimately
12     got to determine whether the expert has carried the day on
13     establishing that it's a reasonable authority or a reliable
14     authority.
15                 MR. CALLAHAN: Your Honor, what would be confusing to
16     the jury is if they were to say that these are reliable and are
17     independent and the jury doesn't find out that these articles
18     are based upon communications from the author of the article
19     with plaintiffs' counsel.
20                 THE COURT: That happens -- I know that has happened
21     in our Mentor trials on a couple of occasions, where one expert
22     says this is a reliable authority and it has this opinion in it
23     and another expert comes in and says that's not a reliable
24     authority and this over here is a reliable authority. And it's
25     ultimately up to the jury to give weight to whether they

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 76 of 114

                                                                         76


 1     think -- what weight it should be given. But you are saying
 2     this doesn't even get through the first gate.
 3                MR. CALLAHAN: As a gate keeper, Your Honor, this --
 4                THE COURT: I think I do have to decide whether it's
 5     a reliable authority.
 6                You are saying even if the British Medical Journal is
 7     sometimes a reliable publisher of reliably authoritative
 8     articles, this one isn't it; this article doesn't cut it.
 9                MR. CALLAHAN: Your Honor, these clearly don't cut
10     it. The jury would not know because the expert would not know,
11     because it would be hearsay there, how the author of this story
12     came up with its opinions and its prejudicial statements.
13                THE COURT: Have you got -- has this been admitted in
14     any of the other trials?
15                MR. CHILDERS: I don't believe so, Your Honor. I
16     don't believe it's been attempted to be admitted in any trial.
17                MR. CALLAHAN: Your Honor, in the other trials
18     there's been stipulations between plaintiffs' counsel and
19     defense counsel on this issue. And we were hoping that we
20     could just come with a stipulation similar to that here, but
21     plaintiff's counsel does not want to do that.
22                THE COURT: You mean stipulations about some of it
23     being admitted and some not, or what?
24                MR. CALLAHAN: Stipulations as to be read to the jury
25     as to -- that plaintiffs' attorneys had spoken to the authors

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 77 of 114

                                                                         77


 1     of the story before it was written and other issues.
 2                THE COURT: That's what I'm asking. Has it been
 3     admitted in the past with the caveat or restriction that
 4     allowed the defendant to explain counsel's involvement in the
 5     publication?
 6                MR. CALLAHAN: It's never --
 7                THE COURT: My understanding was that the whole
 8     brouhaha that we had about the deposition was that -- wasn't
 9     that going -- or isn't that the author of the article?
10                MR. CALLAHAN: That's right.
11                THE COURT: Who now you claim repudiates it or
12     explains how it came to be with regard to the involvement of
13     lawyers or something?
14                MR. CALLAHAN: No. He's hiding from being deposed.
15                THE COURT: What is it about his deposition -- did
16     you want his deposition, or did they want his deposition?
17                MR. CALLAHAN: Your Honor, we wanted his deposition.
18                THE COURT: Why?
19                MR. CALLAHAN: Because we want to find out what his
20     communications were with plaintiffs' counsel and how he got
21     documents that he was relying upon and what documents he relied
22     upon. We wanted to show that his article was not reliable and
23     that it was prejudiced --
24                THE COURT: Did I not say you could depose him if
25     they were going to introduce it, or I said you could rely on

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 78 of 114

                                                                         78


 1     his previous deposition?
 2                MR. CALLAHAN: You were going to say if they were
 3     going to bring it up, we were going to be allowed to depose
 4     him. But, Your Honor, this individual is not -- he's been
 5     ordered to be deposed. He's been ordered to do discovery. And
 6     he's hidden from it. He's appealed the issue.
 7                THE COURT: So my --
 8                MR. CALLAHAN: So it can't be done.
 9                MR. CHILDERS: He was deposed, Your Honor.
10                THE COURT: -- decision to admit it is conditioned on
11     him being deposed.
12                MR. CHILDERS: He has been deposed. He's been
13     deposed. So that deposition went forward.
14                THE COURT: Was he deposed on these issues?
15                MR. CHILDERS: Yes.
16                THE COURT: That's what I thought. I thought that
17     was all happening bang, bang, bang.
18                MR. CHILDERS: It did. It all happened.
19                THE COURT: He was deposed and they questioned him
20     about y'all's involvement or whoever --
21                MR. CHILDERS: Not me, Your Honor.
22                THE COURT: Plaintiffs' steering committee lawyers'
23     involvement with him. I thought all that happened.
24                MR. CHILDERS: Yeah, he was deposed at Mr. Schmidt's
25     office. That's where he went and got deposed. So it did

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 79 of 114

                                                                         79


 1     happen. And you ruled if we bring this up, they are allowed to
 2     put his deposition on. I think that solves all the issues they
 3     are complaining of. It goes to the weight, not the
 4     admissibility.
 5                MR. CALLAHAN: That was to Mr. Moore, Your Honor.
 6     That was the only one we could get. But there were other
 7     articles authored by other people that have not been taken.
 8                And with Mr. Moore's would we be able to get a
 9     stipulation similar to trials we have had in the past as to be
10     read to the jury on how he obtained his information without
11     reading his deposition?
12                THE COURT: Well, I thought that the matter had been
13     fixed from my perspective when I knew that y'all were going to
14     have an opportunity -- when there was an opportunity to depose
15     him on the concerns you had.
16                MR. CALLAHAN: But, Your Honor, there's also other
17     information that is in these articles.
18                THE COURT: Did you attach the actual articles to
19     your motion in limine?
20                MR. CALLAHAN: Yes, Your Honor.
21                THE COURT: All of them that you seek to be excluded?
22                MR. CALLAHAN: The ones I read have been.
23                THE COURT: How many of them are there?
24                MR. CALLAHAN: Five.
25                THE COURT: And you claim none of them meet the

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 80 of 114

                                                                         80


 1     learned treatise --
 2                MR. CALLAHAN: That is correct.
 3                MR. CHILDERS: Your Honor, we stipulated --
 4                THE COURT: You stipulated what?
 5                MR. CHILDERS: We stipulated to two of them we
 6     weren't even going to attempt to rely on. There's only three.
 7     It's in our response at Footnotes 3 and 5 on page 2.
 8                THE COURT: Have these been admitted in other trials?
 9     No, you said this is the first time.
10                MR. CHILDERS: Yes, sir.
11                THE COURT: What's your response to them not getting
12     over the initial hurdle of being a learned treatise?
13                MR. CHILDERS: I think that our expert's reliance on
14     them, I think she established that in her deposition.
15     Certainly if she gets here and you don't think she's
16     established that on the stand, then you can make that decision
17     at that time.
18                THE COURT: Oh, the witness that relies upon them as
19     learned treatises is going to testify live?
20                MR. CHILDERS: Yes, sir.
21                THE COURT: Okay. I'm going to defer ruling on this
22     until I hear her testify at trial.
23                Does that take care of all of the defendant's motions
24     that defendant wanted to be heard on in oral argument?
25                MR. SCHMIDT: There's one more motion, which is Item

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 81 of 114

                                                                         81


 1     No. 6.
 2                THE COURT: I'm going to get to plaintiff's motions.
 3                MR. SCHMIDT: Yeah, defense motion and plaintiff's
 4     motion on the same issue.
 5                THE COURT: What issue is that?
 6                MR. SCHMIDT: No. 6, the spoliation issue. We have a
 7     motion to exclude evidence on it. They have a motion for an
 8     adverse inference instruction on it.
 9                THE COURT: Mr. Childers, I have got significant
10     concerns about adopting a spoliation inference based on
11     discovery -- alleged discovery -- well, discovery sanctions
12     that occurred before another judge when I was not the judge
13     that was involved in managing the discovery at that time.
14                MR. CHILDERS: I understand, Your Honor.
15                THE COURT: I'm denying your motion with regard to
16     the spoliation. So that's defendant's motion in limine No. 9.
17     Is that right?
18                MR. SCHMIDT: Yes, Your Honor.
19                THE COURT: So that's granted.
20                And plaintiff's spoliation motion, which I don't have
21     that number here, but that's denied.
22                MR. CHILDERS: I believe it's Docket No. 61, Your
23     Honor.
24                THE COURT: I guess in your motion you sought
25     affirmatively for the Court to make the inference.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 82 of 114

                                                                         82


 1                MR. CHILDERS: That's correct, Your Honor.
 2                THE COURT: So your motion is denied. Defendant's is
 3     granted.
 4                We're going to take a break in just one minute.
 5                Does the plaintiff want to be heard on plaintiff's
 6     omnibus motion in limine or defendant wants to be heard with
 7     regard to that? How many motions in limine are -- refresh my
 8     memory -- are in the plaintiff's?
 9                MR. CHILDERS: There are five in there. There's
10     only -- there was three that we wanted to discuss, really.
11                THE COURT: Why don't we take a 10-minute break, and
12     we'll come back and try to finish this. And then we'll be done
13     hopefully, and then everybody can go to lunch or whatever. We
14     won't come back after lunch. I would rather just finish the
15     whole thing before we take a lunch break. So we'll be in
16     recess for 10 minutes.
17          (Brief break)
18                THE COURT: Be seated.
19                All right. Mr. Schmidt, did Judge Herndon -- he
20     didn't have to rule on any of these difficult pretrial -- he
21     just strong-armed everybody into settling.
22                MR. SCHMIDT: I have said nothing on the record.
23                THE COURT: I understand.
24                Okay. Well, he's not alone. A lot of those
25     transferee judges, they have got to focus on settlement.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 83 of 114

                                                                         83


 1                Your motions in limine, Mr. Childers.
 2                MR. CHILDERS: Yes, sir. It's okay if I stand here?
 3                THE COURT: Yes, sir. Just make sure the court
 4     reporter can hear you.
 5                MR. CHILDERS: Can you hear me okay?
 6                We had three, Your Honor, that we wanted to address
 7     with the Court of our five motions or five separate issues that
 8     were in our omnibus motions in limine. The first one being
 9     testimony or reference to the Pradaxa label as the FDA label or
10     any suggestion that the FDA drafted or is legally --
11                THE COURT: I'll handle that at trial. I'm going to
12     defer ruling on that. I'm assuming these lawyers are good
13     lawyers and ethical lawyers and they are not going to make any
14     kind of misrepresentations or engage in any kind of tricks or
15     anything like that. If they refer to it in a misleading way,
16     then I will instruct the jury about it.
17                MR. CHILDERS: Understood. I guess the main issue
18     that we were concerned about, Your Honor, is --
19                THE COURT: It is an FDA-approved label, is it not?
20                MR. CHILDERS: It is. It is. So the issue mainly
21     we're concerned with, in the last several trials the defendants
22     have said that the FDA has a legal responsibility to alert them
23     if the FDA believes the label should be changed and that
24     because that hasn't happened, that somehow relieves them of
25     some responsibility for the contents of the label. That's not

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 84 of 114

                                                                         84


 1     consistent with Wyatt v. Levine, and even the CFR that they
 2     cite specifically --
 3                THE COURT: Well, if they make any representations
 4     that are contrary to the law, you bring it to my attention.
 5     And if I agree with you, I will bring it to the jury's
 6     attention. You think these lawyers have done that?
 7                MR. CHILDERS: Yes, sir.
 8                THE COURT: Okay. Well, I'll be alert.
 9                MR. CHILDERS: Okay. The next one, Your Honor, deals
10     with --
11                THE COURT: We're going to indicate on the record I'm
12     deferring ruling on that until it comes up at trial.
13                MR. CHILDERS: Yes, sir. The next is -- this is just
14     how we have titled it -- "any argument or suggestion that the
15     FDA-determined dose adjustment would not be beneficial and/or
16     that Boehringer's titration analysis was flawed." We spoke a
17     little bit earlier about the analysis that was not transmitted
18     to FDA through Ms. Kliewer. That's what we're discussing at
19     this particular -- in this particular motion.
20                THE COURT: Explain this to me again.
21                MR. CHILDERS: Yes, sir. So the company internally
22     did a titration analysis. And when I say that, I mean they ran
23     a computer simulation based on the data they had that showed if
24     they adjusted patient's dose of Pradaxa to keep them in a
25     certain range that they would reduce the number of bleeds

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 85 of 114

                                                                         85


 1     people had but they would maintain the efficacy of stroke
 2     prevention. So we anticipate they will argue that FDA has
 3     considered that information and has decided that that is not an
 4     appropriate bit of information to be in the label. The reason
 5     we don't think that is an appropriate argument, Your Honor, is
 6     because there's never been a label change requested by
 7     Boehringer for the FDA to officially say, yes, we agree with
 8     that; no, we don't agree with that. And because of that --
 9                THE COURT: So you think they are going to suggest
10     that they are prevented from making the change?
11                MR. CHILDERS: No. What I believe they'll suggest is
12     FDA has made a determination that what the plaintiffs are
13     telling you is not appropriate for the label, when in fact FDA
14     has not ever been presented with that question directly by the
15     company.
16                THE COURT: They got a witness that's going to say
17     this?
18                MR. CHILDERS: They have several witnesses who claim
19     FDA has considered all the information we gave them.
20                THE COURT: Why can't you cross-examine them?
21                MR. CHILDERS: Because they're on video and they were
22     taken, some of them, before we were involved in the case.
23                THE COURT: There you go. That's the problem.
24     That's another problem with video depositions.
25                MR. CHILDERS: Your Honor, this direct issue was

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 86 of 114

                                                                         86


 1     addressed by Judge Chambers in the Knight case, and we cited
 2     that as well. He agreed that because there had never been a
 3     label change suggested to FDA by the company, there's never
 4     actually been a determination made by FDA. Certainly we're not
 5     suggesting that BI be prevented from saying, We gave
 6     information to FDA. It's them to affirmatively represent FDA
 7     has made a determination, when there is no evidence of that.
 8                THE COURT: I can't imagine Mr. Schmidt would argue
 9     that the FDA has made a determination if in fact they have not
10     done so.
11                You wouldn't do that, would you, Mr. Schmidt? Would
12     you?
13                MR. SCHMIDT: No. What we would say is that it is a
14     fact -- and their own expert witness, the one that's going to
15     put on some of this evidence, agrees with this; it's just a
16     basic fact -- that the FDA has said if we get information that
17     we think calls on us to act, whether that's directing a label
18     change or something else, we'll act. Our argument is not that
19     we've asked the FDA to change the label on this point. We
20     don't think it's appropriate. It's not that the FDA has
21     refused a label change on this point, because we haven't asked
22     for it. It's that we have given the FDA the relevant
23     information that we have. And actually in publications FDA
24     scientists have said we don't think this makes sense. That's
25     our argument based on -- it's the simple argument that the FDA

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 87 of 114

                                                                         87


 1     has had this information; they have not ordered a label change;
 2     and they have actually published --
 3                THE COURT: I'm going to wait and see how it comes in
 4     at trial in the context of the trial. I'm going to defer
 5     ruling on that. I'm not going to rule it out in limine. So
 6     object at trial if you think --
 7                MR. CHILDERS: Yes, sir.
 8                THE COURT: -- he's misrepresenting the law.
 9                What's the next one?
10                MR. CHILDERS: The last one, Your Honor, is to
11     exclude an opinion article called "Anticoagulant Options, Why
12     the FDA Approved a Higher But Not a Lower Dose of the
13     dabigatran." This is -- we all refer to it as the "Beasley
14     article." He was the first named author on the article. It's
15     not actually an article. It is clearly an opinion piece that
16     was published by three people who worked at FDA. It's not an
17     official statement from the FDA. And it --
18                THE COURT: Where is it published?
19                MR. CHILDERS: The New England Journal of Medicine.
20     It's in a particular -- it's not a peer-reviewed document.
21     It's --
22                THE COURT: How is this different than your article
23     that's in the British --
24                MR. CHILDERS: Because those are peer-reviewed
25     articles, Your Honor, that --

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 88 of 114

                                                                         88


 1                 THE COURT: Your article in the British Journal was
 2     peer reviewed.
 3                 MR. CHILDERS: Those are the only ones that we would
 4     attempt to bring in the case. We agreed we wouldn't try to
 5     bring in any opinion pieces into the case that weren't peer
 6     reviewed.
 7                 So what will happen is, the --
 8                 THE COURT: Why is this not hearsay, Mr. Schmidt?
 9                 MR. HALPERIN: Actually, Mr. Halperin.
10                 THE COURT: You are going to handle it. Yes, sir.
11                 MR. HALPERIN: Your Honor, this isn't hearsay because
12     we're not using it for a hearsay purpose. We heard a little
13     bit this morning about whether the 150 dose is too much. In
14     this article the FDA directly --
15                 THE COURT: You agree this is not a learned treatise.
16                 MR. HALPERIN: We don't, Your Honor. But even so, we
17     don't think we need to get there because --
18                 THE COURT: You think it is a learned treatise?
19                 MR. HALPERIN: We do believe it is a learned
20     treatise. In fact, Dr. --
21                 THE COURT: You realize these things are transcribed.
22     And so in future cases, when somebody is trying to put in an
23     article that is not peer reviewed, you are going to be on
24     record as saying those are learned treatises.
25                 MR. HALPERIN: We don't think that --

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 89 of 114

                                                                         89


 1                THE COURT: You really think a nonpeer-reviewed
 2     article is a learned treatise?
 3                MR. HALPERIN: We do, Your Honor, when we have got
 4     plaintiff's own experts, the one expert in this case,
 5     plaintiff's case-specific expert, who plaintiffs have said they
 6     will have present at trial, has on his reliance lists an
 7     article he relied on is this very article.
 8                THE COURT: No, I'm not saying at the moment that it
 9     couldn't be admissible for some other reason. But how does
10     that make it a learned treatise?
11                MR. HALPERIN: We just don't think that the dividing
12     line between admissibility and nonadmissibility is whether or
13     not something is peer reviewed. We think we have got to look
14     at the article on a case-by-case basis and say is this
15     reliable. Whether it's peer reviewed or not may be relevant to
16     that question, but it's not the determining factor.
17                THE COURT: Okay. So you think it does come in as an
18     exception to hearsay because it's a learned treatise, or not?
19                MR. HALPERIN: We do believe that, but that's not our
20     primary argument, Your Honor. Our primary argument is this is
21     not hearsay.
22                THE COURT: Okay. So your other argument is stronger
23     than the learned treatise argument.
24                MR. HALPERIN: We believe so, yes, Your Honor.
25                THE COURT: And tell me what that is again.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 90 of 114

                                                                         90


 1                 MR. HALPERIN: This article is not being used for the
 2     truth of the matter asserted as to whether or not the 150
 3     milligram dose is in fact too much. As Dr. Plunkett, who's
 4     plaintiff's regulatory expert, testified under oath, in this
 5     article the FDA, the agency responsible for approving Pradaxa
 6     and, if so, in what dose, made a determination, disagreed with
 7     Dr. Plunkett's view and the view that plaintiffs have expressed
 8     this morning that the 150 milligram dose is too much. We're
 9     not using this article to say whether or not is it true the 150
10     milligram dose -- is it too much. We're using it to show the
11     FDA's opinion on that issue. This article was authored by
12     Dr. Unger, who is the FDA official responsible for making the
13     decision.
14                 THE COURT: In the article the FDA official says it's
15     the FDA's opinion that the 150 milligram dose is not too much.
16                 MR. HALPERIN: Yes, Your Honor. In fact,
17     Dr. Plunkett testified under oath. She was asked in the first
18     Pradaxa trial whether the FDA in that article disagreed with
19     your view. And she said yes. I can get Your Honor the cite
20     for that. Give me one second.
21                 THE COURT: No. What I'm trying to figure out -- you
22     want to cross-examine Dr. Plunkett with this article?
23                 MR. HALPERIN: Yes, Your Honor, as well as use it in
24     other --
25                 THE COURT: She's going to say what?

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 91 of 114

                                                                         91


 1                MR. HALPERIN: That in this article the FDA disagreed
 2     with the view that the 150 milligram dose is too much for
 3     certain patients, including specifically the patients that we
 4     heard this morning: patients over 80, patients with moderate
 5     kidney impairment. In this article the FDA specifically
 6     considered those patient populations and came to the
 7     conclusion -- it's in the article itself -- that ultimately the
 8     FDA's decision -- and this is a direct quote -- "Ultimately the
 9     FDA's decision to approve only the 150 milligram dose was based
10     on its inability to find any patient population for whom the
11     lower dose would not represent a substantial disadvantage."
12     That's the FDA not only saying that the 150 --
13                THE COURT: All right. So in order to
14     successfully -- for her to be successfully impeached with that
15     part of the article, isn't the jury going to have to conclude
16     that what the author of the article said is true?
17                MR. HALPERIN: No, Your Honor. We're not
18     establishing -- we don't want this article to say is it true
19     that the 150 milligram --
20                THE COURT: No, no, no. I know you don't want it to
21     say that because you want to get it in as not hearsay. But
22     what I'm asking you is, in order for you to successfully
23     impeach the witness, for the jury to say, "We find the
24     witness's testimony not believable because of this article,"
25     does the jury not have to find that what is stated in the

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 92 of 114

                                                                         92


 1     article is true?
 2                MR. HALPERIN: We don't think the jury does, Your
 3     Honor. And here is why.
 4                THE COURT: How can the jury find that she has been
 5     successfully impeached --
 6                MR. HALPERIN: Well, Your Honor --
 7                THE COURT: -- and not find that what the article
 8     says is true?
 9                MR. HALPERIN: Your Honor, the jury can agree with
10     Dr. Plunkett that the 150 milligrams is in fact too much.
11                THE COURT: I know. That's the point. They can
12     agree with Dr. Plunkett, or they can agree with the FDA
13     article -- what the author of the article says. But what you
14     are asking them -- that's what you are asking them to evaluate:
15     Do you believe Dr. Plunkett, or do you believe the actual FDA
16     person who was there making the determinations? You are asking
17     the jury to determine whether they believe what she said in the
18     article is true or not. And why is that not classic hearsay
19     unless it's a learned treatise?
20                MR. HALPERIN: Well, Your Honor, we're not asking the
21     jury to take a position on whether the 150 milligram dose is
22     too much. What we're asking the jury to recognize is that the
23     FDA has to approve the label; it has to approve the dose that
24     the drug is sold in; and it has to approve the labeling that
25     the medicine is in. We can't put in the label instructions

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 93 of 114

                                                                         93


 1     that say the 150 milligram dose is too much unless the FDA
 2     says, "That's okay with us." In this article the FDA expressed
 3     a different opinion than Dr. Plunkett on that article. Now,
 4     whether that opinion is right or not, that's the opinion
 5     expressed in this article and that's --
 6                THE COURT: Whether that opinion is right or true.
 7                MR. HALPERIN: We're not asking the jury to make that
 8     determination as to the truth of that opinion. We're simply
 9     asking the jury to take notice of that opinion. This was the
10     FDA's opinion. Not that whether it's true or not that the 150
11     milligram dose is too much. Simply that this was the FDA's
12     opinion as expressed in the article. And the jury can draw an
13     inference from that that the FDA would not have approved the
14     labeling changes that the plaintiff is asking the jury to hold
15     Boehringer liable for failing to warn.
16                THE COURT: And you are saying that they don't have
17     to determine what is stated in the article is true to make that
18     inference?
19                MR. HALPERIN: They don't have to determine whether
20     the 150 milligram dose is truly too much. That's classic
21     hearsay. The FDA expressed the view in that article that the
22     150 milligram dose is not too much. We're not asking the jury
23     to agree or disagree that the 150 milligram dose is too much.
24     We're asking the jury to take notice of the fact that the FDA
25     expressed an opinion and that opinion -- not the truth or

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 94 of 114

                                                                         94


 1     falsity of the opinion -- just that that opinion was issued.
 2                 THE COURT: You want the jury to be on notice that
 3     the FDA has indicated that the 150 milligram dose is not too
 4     much.
 5                 MR. HALPERIN: I'm sorry. I didn't follow that, Your
 6     Honor.
 7                 THE COURT: You want the jury to conclude that the
 8     FDA has taken the position that the 150 milligram dose is not
 9     too much.
10                 MR. HALPERIN: Absolutely. And that's what
11     Dr. Plunkett said when shown this article in the first trial.
12                 THE COURT: She says that they took the position that
13     it was too much.
14                 MR. HALPERIN: That it was -- that the 150 milligram
15     was not too much, that that -- and that's the opinion that's
16     directly contrary to her opinion as she testified to the jury
17     and, we expect, in light of Your Honor's ruling this morning,
18     she will give again to this jury.
19                 THE COURT: What about it, Mr. Childers? He says
20     that the jury is not being asked to determine from that
21     testimony that the 150 milligram dose was or was not too much;
22     they are just being asked to determine that the FDA has taken
23     the position that it's not too much.
24                 MR. CHILDERS: I don't know how that's not asking the
25     jury -- that's not the truth of the matter of the hearsay in

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 95 of 114

                                                                         95


 1     this document. I think you hit the nail on the head. They are
 2     asking them to compare Dr. Plunkett's opinion with the FDA's
 3     opinion, and that's whether which one is true, which one is
 4     accurate. But -- I don't know how you put this in and say it's
 5     not being offered for the truth of the matter asserted. If you
 6     are offering that opinion, if you are bringing it for that
 7     purpose, it has no relevance because you have already ruled out
 8     the plaintiff's claim that the 110 milligram dose should have
 9     been warned about or should have been told to doctors. This
10     article says this is why we didn't approve the 110 dose.
11     That's what this article says. It doesn't say 150 is not too
12     much for patients. That's -- if they could point to you
13     somewhere in this article it says that, I'll be glad to see it
14     myself.
15                What it says, the sentence that was just read to you
16     by Mr. Halperin, was the FDA's decision to approve only the 150
17     strength was based on our inability to identify a subgroup in
18     which the use of the lower dose, the 110, wasn't better than
19     the 150. It's not saying 150 is great for everybody. It's
20     saying the 110, we couldn't find a particular group that it's
21     better than the 150. Those are two very different things. So
22     if they are trying to offer this to show that was the FDA's
23     opinion, it's irrelevant based on your prior rulings about the
24     110 milligram dose.
25                I believe they are trying to offer it for the truth

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 96 of 114

                                                                         96


 1     of the matter that FDA thinks 150 is not too much and,
 2     therefore, the jury should think 150 is not too much.
 3     Otherwise, there's no reason for this.
 4                THE COURT: Well, I mean, they could get that
 5     evidence in in a manner that's not hearsay. You agree with
 6     that.
 7                MR. CHILDERS: I do, Your Honor. But this is an
 8     article written by three people who have never been deposed.
 9     It's not peer reviewed. It is clearly an opinion. It's called
10     a perspective. That's the particular part of the journal that
11     is published in. So it is out-of-court statement. And we do
12     believe it's being offered for the truth of the matter asserted
13     based on how they want to use it to impeach a witness.
14                THE COURT: Yes, sir, Mr. Halperin.
15                MR. HALPERIN: Your Honor, a few quick points. I
16     think what we just heard is that plaintiffs want to be able to
17     point to 110 milligram statements and the Company Core Data
18     Sheet and the European label and they can use that as a sword
19     but we can't point to statements in the context of the 110
20     milligrams in responding to that.
21                THE COURT: I don't really necessarily buy
22     Mr. Childers' relevance argument. I'm more concerned about
23     this fine hearsay distinction that you are making here.
24     Basically the jury is going to hear, if I admit this, that the
25     FDA's position is that the 150 milligram dose is not too much.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 97 of 114

                                                                         97


 1                 MR. HALPERIN: Well, Your Honor --
 2                 THE COURT: They may can hear that through other
 3     evidence. But to hear it through a statement by a party
 4     outside of court and to argue that, well, the jury can be told
 5     it's not really being admitted for that purpose and you
 6     shouldn't consider it for the purpose of the FDA -- for the
 7     truth of whether 150 milligram dose is appropriate or not -- is
 8     harmful or not, too much, but you should consider it just for
 9     the purpose of determining what the FDA's position was with
10     regard to whether 150 milligram dose is too much?
11                 MR. HALPERIN: Well, that's, Your Honor, where I
12     return to the learned treatise exception. We have got an
13     article authored by senior FDA scientists, including the FDA
14     scientists responsible for --
15                 THE COURT: If you can convince me that it's a
16     learned treatise, then -- even if it's a learned treatise, you
17     just would be able to -- are you seeking to have the entire
18     article admitted to impeach her or just that one sentence? A
19     learned treatise you couldn't even introduce the entire
20     article. The jury would just be read the part that is
21     relevant.
22                 MR. HALPERIN: Understood, Your Honor. And that's
23     where we draw that distinction. If it's not hearsay, it can be
24     admitted. If it is hearsay under a learned treatise exception,
25     we understand the rules of evidence don't permit the exhibit

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 98 of 114

                                                                         98


 1     itself to go into evidence, although we could show it --
 2                THE COURT: You want to put the whole exhibit in just
 3     to impeach her on this one point where she says something
 4     contrary to the article.
 5                MR. HALPERIN: Your Honor, it's not just one point.
 6     That, as we understand it, is basically their case. Their case
 7     is let's tell the jury that the 150 milligram dose is too much,
 8     when the FDA made a determination otherwise. And if it's a
 9     learned treatise, we have got the FDA official who literally
10     signs the approval letter.
11                THE COURT: They are not contending that the FDA ever
12     concluded that 150 milligram dose was too much.
13                MR. HALPERIN: Their claim is that Boehringer
14     concluded --
15                THE COURT: I think the evidence is going to be that
16     the FDA approved a label that allowed for a 150 milligram dose.
17                MR. HALPERIN: Your Honor, our defense to the 150
18     milligram dose is too much --
19                THE COURT: Y'all's position is not that a 150
20     milligram dose is appropriate in every circumstance for every
21     patient, is it?
22                MR. HALPERIN: Our position is --
23                THE COURT: -- is that the doctors should consider
24     what dose to give based on your warning.
25                MR. HALPERIN: Correct. And our warning says unless

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 99 of 114

                                                                         99


 1     you have severe kidney impairment, you should be on the 150
 2     milligram dose.
 3                THE COURT: Oh, it does. So y'all think everybody
 4     should be on the 150 unless you have got severe kidney --
 5                MR. HALPERIN: Where the only two options are the 150
 6     and the 75, Boehringer's belief, which is consistent with the
 7     FDA's belief, is that the 150 milligram dose is the right dose
 8     for those patients.
 9                And if we could return to the learned treatise --
10                THE COURT: Why can't you -- you can't get somebody
11     that authored this to testify?
12                MR. HALPERIN: Authored the -- this Beasley article?
13                THE COURT: Yeah.
14                MR. HALPERIN: Your Honor, it's three FDA officials.
15     They are beyond the subpoena power of the court. I believe
16     they are all in Maryland or D.C.
17                THE COURT: Couldn't take their deposition? I'm just
18     figuring out whether you could reasonably remove the hearsay
19     problem. This has hearsay all over it to me. I mean, I
20     understand your distinction that you are trying to make, which
21     is, you know -- and I think in law school it would be a great
22     exam question. But to say that allowing evidence that it's the
23     FDA's position that 150 milligrams is not too much, but you are
24     not -- the jury should not consider that official position for
25     the fact that 150 milligrams is not too much but should only

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 100 of 114

                                                                          100


 1     consider it as being their opinion that it's not too much --
 2                 MR. HALPERIN: To be clear, Your Honor, this evidence
 3     was allowed in both of the Connecticut trials where the 150
 4     milligram dose issue arisen.
 5                 THE COURT: They allowed the admission of the entire
 6     article?
 7                 MR. HALPERIN: They did, Your Honor, under the
 8     distinction between Connecticut law and federal rules of
 9     evidence, where in Connecticut learned treatises actually are
10     admitted into evidence. They are not here. But these articles
11     were allowed to be shown to witnesses.
12                 THE COURT: The state court judge found that they
13     were learned treatises?
14                 MR. HALPERIN: The state court found that they could
15     be used to rebut this claim that 150 milligrams is too much.
16                 THE COURT: Because they were learned treatises under
17     Connecticut law?
18                 MR. HALPERIN: It wasn't parsed out that way.
19                 THE COURT: I thought there was a discussion between
20     the difference between federal law and Connecticut law on
21     learned treatises.
22                 MR. HALPERIN: Well, the distinction is simply does
23     it get admitted as an exhibit and go back to jury or not.
24                 THE COURT: The judge -- did the judge admit it as a
25     learned treatise under Connecticut --

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 101 of 114

                                                                          101


 1                 MR. HALPERIN: It was admitted as an exhibit.
 2                 THE COURT: Was it admitted as a learned treatise
 3     under Connecticut law?
 4                 MR. HALPERIN: It was not admitted under a specific
 5     exception. It was simply admitted. If you look at the
 6     transcripts, the transcripts don't make clear the reasoning of
 7     the trial judge as to why it was or was not admitted.
 8                 THE COURT: So the trial judge didn't say he thought
 9     it was a learned treatise or not?
10                 MR. HALPERIN: No, Your Honor.
11                 THE COURT: You said there was another case. Has
12     another judge looked at it and said it could come in because it
13     falls within the exception of -- because it's not hearsay
14     because it's not tendered for the truth of the matter asserted?
15                 MR. HALPERIN: We don't have that case, Your Honor.
16     We have had four Connecticut trials to date. We have got the
17     four trials, three in Connecticut under Connecticut state law
18     and the West Virginia case, the Knight case we referred to. My
19     understanding is that this motion was not filed in West
20     Virginia. There's no ruling from the court in West Virginia.
21                 THE COURT: I thought you said you had two cases
22     where this was admitted.
23                 MR. HALPERIN: Yes, Your Honor, two Connecticut
24     cases, both of which the first trial and second trial in
25     Connecticut. There have now been three trials in Connecticut.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 102 of 114

                                                                          102


 1                 THE COURT: And it was unclear as to the basis for it
 2     being admitted in either of those two?
 3                 MR. HALPERIN: That's correct, Your Honor.
 4                 THE COURT: Is there anybody on your team that's
 5     going to testify that this article would be something
 6     reasonably relied -- a reasonably relied-upon authority?
 7                 MR. HALPERIN: I think yes, Your Honor, we will have
 8     a witness who can sponsor the fact that that is reliable and
 9     certainly --
10                 THE COURT: All right. I'm going defer ruling on it
11     until I hear that witness. I may admit it as a learned
12     treatise exception.
13                 MR. HALPERIN: If we're able --
14                 THE COURT: I need to hear some more foundation about
15     that from a witness, the same as I need to hear that foundation
16     for their learned treatises. I mean, I'll think about it some
17     more before the trial, but I'm having a hard time accepting
18     your argument that it's not hearsay at all because it's not
19     being tendered for the truth of the matter asserted.
20                 MR. HALPERIN: And, Your Honor, if we're able to make
21     that proffer, would we be then able to use it with plaintiff's
22     witnesses, given obviously the sequencing of the cases -- of
23     the case? Would we be able to use it with Dr. Plunkett, for
24     instance, if we can make that proffer that --
25                 THE COURT: Yeah, if you can convince me through an

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 103 of 114

                                                                          103


 1     expert that this is a reasonably reliable authority and meets
 2     the requirements for a learned treatise, then you could use it
 3     on cross-examination. And we would treat it as a learned
 4     treatise.
 5                 MR. HALPERIN: Understood, Your Honor. Thank you.
 6                 THE COURT: I'm not sure the fact that it's not peer
 7     reviewed is dispositive, Mr. Childers. I think it depends on
 8     whether it's considered to be a reasonably reliable authority
 9     by people in this subject matter area. I know you say it's an
10     editorial. I think that's what they said about yours.
11                 MR. CHILDERS: We agreed we weren't going to put in
12     the opinion pieces, though, that they objected to on ours.
13                 THE COURT: Oh, opinion pieces.
14                 MR. CHILDERS: Yes, sir. We had peer-reviewed --
15                 THE COURT: I'm going to wait and make a decision
16     after I hear what somebody in this field says about this
17     particular piece with regard to it being sufficiently reliable
18     to be a learned treatise. And I'm going to give some more
19     concern to Mr. Halperin's well-made argument about it's not
20     being offered to come in for the truth of the matter asserted,
21     when that's exactly what -- and I don't blame you. That's
22     exactly what you want the jury to think: It is the truth of --
23     it is true.
24                 Okay. We'll defer that one. And you are going to
25     make some proffer before trial or before you want to use it in

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 104 of 114

                                                                          104


 1     cross-examination in the plaintiff's case.
 2                 What else, Mr. Childers?
 3                 MR. CHILDERS: That was our last issue.
 4                 THE COURT: You kind of struck out. I didn't grant
 5     any of your motions in limine, did I?
 6                 MR. CHILDERS: That's okay. It's not the first time.
 7                 THE COURT: I deferred every one of them, but I
 8     didn't deny them.
 9                 MR. CHILDERS: I have been there before.
10                 THE COURT: Okay. With regard to the witness lists,
11     are there any -- I want to just really know whether there's
12     anybody on anybody's list who has not been adequately disclosed
13     during discovery, that you just don't recognize them and they
14     were never disclosed.
15                 Plaintiff, is there anybody on the defendant's
16     witness list that fits into that category?
17                 MR. CHILDERS: I don't believe so, Your Honor.
18                 THE COURT: Are there any other objections to their
19     witness list to the -- by the plaintiff to the defendant's
20     witness list?
21                 MR. CHILDERS: I apologize. I hadn't even thought
22     about that. I don't recall --
23                 THE COURT: Other than if they have testimony that I
24     may have ruled out --
25                 MR. CHILDERS: That's it.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 105 of 114

                                                                          105


 1                 THE COURT: -- in motions in limine.
 2                 MR. CHILDERS: That's the only thing, Your Honor.
 3                 THE COURT: Okay. What about the plaintiff's witness
 4     list? Yes, sir.
 5                 MR. HALPERIN: We have no nondisclosure objection,
 6     Your Honor, beyond the extensive nature of the list that we
 7     brought before Your Honor this morning.
 8                 THE COURT: I think they are going to narrow that
 9     down.
10                 And I would encourage you, Mr. Childers, if you get
11     it narrowed down and you just know you are not going to use
12     somebody, go ahead and, as a matter of professional courtesy,
13     let them know.
14                 MR. CHILDERS: Yes, sir.
15                 THE COURT: Yes, sir, Mr. Halperin.
16                 MR. HALPERIN: Your Honor, one additional thing.
17     Just guided by Your Honor's comments this morning about
18     duplicative and cumulative evidence, we've got a whole host of
19     witnesses on that list that plaintiffs have identified as
20     "value of the decedent's life" witnesses. To the extent that
21     they are going to put on multiple of those witnesses to retread
22     that same ground, we'd have a cumulative objection.
23                 THE COURT: Yeah. I think I can best evaluate that
24     at the time of trial. And I understand that you may have
25     certain witnesses who may want to testify about different

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 106 of 114

                                                                          106


 1     aspects of his life, and I think that's appropriate. But I
 2     just don't want all the grandkids coming forward saying,
 3     "Granddad was a great guy."
 4                 MR. CHILDERS: Yes, sir.
 5                 THE COURT: Same thing over and over again.
 6                 MR. CHILDERS: No, we understand that, Your Honor.
 7                 THE COURT: Okay. With regard to the exhibits, the
 8     only thing I'm really concerned about is making sure that
 9     everybody knows which exhibits they are going to have to
10     formally authenticate. So if there's an asterisk by an exhibit
11     on the list, that would mean that there's no stipulation as to
12     authenticity. Is that correct? Did y'all asterisk ones that
13     there's no stipulation or that there is?
14                 MR. CHILDERS: That there's no stipulation.
15                 THE COURT: If there's an asterisk on an exhibit on
16     the list, it means that there's no stipulation as to
17     authenticity and so you have got to bring the custodian or have
18     the certificate or however you do it to authenticate the
19     document. If there's no asterisk next to an exhibit, there's a
20     stipulation that it has been authenticated. It may still not
21     be admissible, but you don't need to go through the
22     authenticity hoops. So everybody clear on that?
23                 Mr. Halperin.
24                 MR. HALPERIN: Yes, Your Honor. Just for the record,
25     we put some asterisks next to some exhibits that we had not

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 107 of 114

                                                                          107


 1     seen at the time the joint proposed pretrial order was due. We
 2     may be able to resolve some of the objections.
 3                 THE COURT: I'm going to let y'all provide me with a
 4     final proposed pretrial order. Can you do that by, say, 5 p.m.
 5     tomorrow, or do you want until Monday, or what? Are there
 6     going to be many changes other than that with regard to the
 7     exhibits?
 8                 MR. CHILDERS: Your Honor, I would like to take out
 9     some of this superfluous language that we each put in.
10                 THE COURT: How much time would y'all like to submit
11     a final --
12                 MR. CHILDERS: Monday is fine. I'm sorry, Your
13     Honor. Go ahead.
14                 THE COURT: Monday at five?
15                 MR. HALPERIN: That should work on our end.
16                 MR. CHILDERS: There were a lot of things --
17                 THE COURT: Monday at five --
18                 MR. CHILDERS: I'm sorry, Your Honor. Go ahead.
19                 THE COURT: Monday at five just e-mail the final
20     proposed pretrial order to wherever you mail it. You'll figure
21     that out.
22                 It will get to me, right, Mr. Gunn?
23                 THE CLERK: Yes, sir.
24                 THE COURT: All right. And then deposition
25     designations. We obviously need to -- I want to give y'all a

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 108 of 114

                                                                          108


 1     little more time on that so y'all can narrow this stuff down.
 2                 Did you try -- did you try the West Virginia case?
 3                 MR. CHILDERS: I did, Your Honor.
 4                 THE COURT: Did y'all play a bunch of videos?
 5                 MR. CHILDERS: We played four corporate witnesses
 6     during our case in chief, and we played two treating
 7     physicians. And then during the punitive damages phase, we
 8     played one more corporate witness.
 9                 THE COURT: So your live witnesses were just experts.
10                 MR. CHILDERS: And the family.
11                 THE COURT: And the family.
12                 MR. CHILDERS: Yes, sir.
13                 THE COURT: What about the defendant?
14                 MR. CHILDERS: They brought two live experts, and
15     they played one doctor video that was very short.
16                 THE COURT: Did y'all try this case?
17                 MR. SCHMIDT: One of my partners and Mr. Lewis
18     actually, Ms. Frost's partner, tried it.
19                 THE COURT: Oh, Mr. Lewis tried it.
20                 MR. CHILDERS: Mr. Lewis was on the other side, yes,
21     Your Honor.
22                 MR. SCHMIDT: The two of us were in Connecticut
23     trying the third Connecticut case.
24                 THE COURT: Well, if y'all have got 2500 of these
25     that they claim you are going to make them try, I mean, this is

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 109 of 114

                                                                          109


 1     retirement for all of y'all. This takes you to the finish
 2     line.
 3                 MR. SCHMIDT: We certainly hope not, Your Honor,
 4     unless retirement is one year from now, which I haven't figured
 5     out.
 6                 THE COURT: Okay. For you, retirement is one year
 7     from now?
 8                 MR. SCHMIDT: No, I said unless it is.
 9                 THE COURT: Oh, unless.
10                 MR. SCHMIDT: Which requires some lottery tickets
11     that I don't think are coming my way.
12                 THE COURT: Well, what do y'all think the best
13     deadline is for the deposition designation, keeping in mind
14     that I have got to decide the objections in enough time to get
15     you a ruling so y'all can edit the videotapes before trial?
16                 MR. CHILDERS: Your Honor, could we discuss and by
17     five on Monday let you know when we think that would be
18     appropriate so we could be on the same page?
19                 THE COURT: Yeah, but just keep in mind if there are
20     a lot of objections --
21                 MR. CHILDERS: I can tell Your Honor when we went
22     through this in the trial in West Virginia, it was narrowed
23     down to very, very few objections, and I expect that to happen
24     here.
25                 THE COURT: Y'all know where I'm coming from on these

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 110 of 114

                                                                          110


 1     other issues related to the motions in limine, so maybe that
 2     will be helpful. But just -- if you have objections, just keep
 3     in mind I have got to review them and rule on them, and then
 4     y'all have got to get it all edited before we start the trial.
 5                 MR. HALPERIN: Yes, Your Honor. If I could raise two
 6     very brief things on the deposition designations --
 7                 THE COURT: Yes, sir.
 8                 MR. HALPERIN: -- that I think would be helpful.
 9                 The first is, about a third of their -- there are
10     collectively currently 33 hours of deposition videos designated
11     in this trial. I suspect and I certainly hope that that will
12     get narrowed significantly. But about a third of that are
13     designations from the treating witnesses in this case. There
14     were four treating witnesses who were deposed. Before we go
15     through the effort, you know, the substantial time to negotiate
16     between ourselves over those objections and to take up any of
17     your time to resolve any of those objections, it would be
18     helpful if we knew whether the plaintiff was planning on
19     actually presenting them by video or via live testimony.
20     Plaintiff has thus far declined to give us that information.
21     We just don't want to be spinning our wheels and to be spinning
22     yours unnecessarily.
23                 THE COURT: I think that's reasonable if they know
24     whether the witness is going to be unavailable or not. I
25     suspect that if it's doctors, then maybe that's the problem.

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 111 of 114

                                                                          111


 1     You don't know whether they are in surgery or not at last
 2     minute. I don't know that's an excuse but --
 3                 MR. CHILDERS: And that is a concern we have. That's
 4     why we did designate the depositions for all of them, to make
 5     sure we don't have any break in trial and we can continue if a
 6     witness that we want to be here live can't be here live, we can
 7     play it. But we're still trying to figure out who --
 8                 THE COURT: Why don't y'all figure out a time line
 9     where the plaintiff can narrow it down, then get with the
10     defendant and maybe the defendant will be able -- maybe you'll
11     have narrowed down designations for him to look at before he
12     just starts looking at everything.
13                 MR. CHILDERS: Understood, Your Honor.
14                 THE COURT: Y'all work that out as far as the time
15     line.
16                 MR. CHILDERS: Will do.
17                 THE COURT: For these treating physicians, you are
18     not going to go through all of his history and -- can't you
19     just narrow it down to the essential of what -- I mean, the
20     jury doesn't want to sit there and learn about he's had this
21     and everything in the world. That's the problem with these
22     depositions. If you have got the doctor here live, I can tell
23     you, "Let's move on past that," but I can't do that in your
24     depositions.
25                 MR. CHILDERS: I can promise you I'm not going to ask

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 112 of 114

                                                                          112


 1     those questions. I didn't ask those questions in depositions.
 2                 THE COURT: You did not.
 3                 MR. CHILDERS: We stuck to the facts. I can't tell
 4     you that the defendants didn't go through his whole history.
 5                 THE COURT: The defendant's side too. I know in a
 6     discovery deposition you want to try to find every needle in
 7     the hay stack. But I would say just view it from the
 8     perspective if you had the doctor here live at trial would you
 9     really ask him those questions. That's what I see happening in
10     a lot of depositions for trial is they don't go through that
11     last hoop and say would I really ask him that if I had a jury
12     out here that was going to have to listen to it.
13                 Okay. What else, Mr. Halperin?
14                 MR. HALPERIN: I apologize. I had a second point --
15                 THE COURT: No need to apologize. This is your forum
16     today.
17                 MR. HALPERIN: Thank you, Your Honor. The last
18     deposition designation issue we wanted to raise -- and this is
19     really just to give the Court and opposing counsel notice of
20     it -- is in the context of all those deposition videos, we
21     believe there's substantial cumulative testimony. Obviously we
22     expect, and with Your Honor's guidance, we'll work to narrow
23     down those designation videos. But to the extent that the
24     plaintiffs do present the same -- in some instance it is the
25     same exhibit used with five or six different witnesses that are

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 113 of 114

                                                                          113


 1     currently designated. We plan to object at trial in the event
 2     that that becomes cumulative. We just wanted to put a marker
 3     down for Your Honor and for plaintiff's counsel as part of
 4     those negotiations that we're going to --
 5                 THE COURT: Well, I'm going to be sensitive to that,
 6     to whether stuff is cumulative or not. That doesn't mean that
 7     two witnesses can't testify about the same thing if it's
 8     something that's really central to the case and it's necessary.
 9     But the less probative it is, then the less duplicative it
10     needs to be.
11                 MR. HALPERIN: Understood. Thank you, Your Honor.
12                 THE COURT: All right. So who are you with? Are you
13     in Texas, or are you in New York?
14                 MR. HALPERIN: I'm actually neither. I'm in
15     Washington D.C. at the same firm as Mr. Schmidt, in our D.C.
16     office.
17                 THE COURT: Okay. You are with Mr. Schmidt's firm.
18                 MR. HALPERIN: Yes, sir.
19                 THE COURT: Okay. I think I have covered -- I have
20     covered everything on my list, and I think I have covered
21     everything on Mr. Callahan's agenda. Does anybody else have
22     anything else? Because I don't plan on us seeing each other
23     until the first Monday in December.
24                 Mr. Childers?
25                 MR. CHILDERS: Your Honor, we don't have anything

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
     Case 4:15-cv-00068-CDL Document 138 Filed 02/20/19 Page 114 of 114

                                                                                                             114


 1     else. Thank you for your time.
 2                 THE COURT: Mr. Schmidt.
 3                 MR. SCHMIDT: Nor do we, Your Honor. Thank you for
 4     your time.
 5                 THE COURT: No chance of working this out? Did the
 6     amount that each individual got in the Judge Herndon settlement
 7     not appealing to you, or is that not even on the table?
 8                 MR. CHILDERS: It's not on the table, Your Honor. We
 9     tried -- doesn't matter. There's been no offer made in the
10     case.
11                 THE COURT: Okay. All right. Well, that's what
12     we're here for. We try cases. We'll see you in December.
13           (Proceedings concluded at 1:00 p.m.)
14                            CERTIFICATE OF REPORTER
15                    I, Betsy J. Peterson, Official Court Reporter of
       the United States District Court, in and for the Middle
16     District of the State of Georgia, Columbus Division, a
       Registered Professional Reporter, do hereby CERTIFY that the
17     foregoing proceedings were reported by me in stenographic
       shorthand and were thereafter transcribed under my direction
18     into typewriting; that the foregoing is a full, complete, and
       true record of said proceedings.
19
20                                   This 2nd day of November, 2018.
                                                                  Digitally signed by Betsy Peterson


                                      Betsy Peterson
                                                                  DN: cn=Betsy Peterson, o=United States
21                                                                District Court, ou=Middle District of Georgia,
                                                                  email=betsy_peterson@bellsouth.net, c=US
                                                                  Date: 2018.11.02 22:49:48 -04'00'
22
                                     s/Betsy J. Peterson
23                                   Betsy J. Peterson, CRR, RPR, CCR
                                     Federal Official Court Reporter
24
25

                               BETSY J. PETERSON, CRR, RPR, CCR
                               Federal Official Court Reporter
                                     Post Office Box 2324
                                   Columbus, Georgia 31902
                                 betsy_peterson@bellsouth.net
